 



Exhibit 10.1
MASTER SERVICES AGREEMENT
between
WASHINGTON GAS LIGHT COMPANY
and
ACCENTURE LLP
June 19, 2007
CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO
A CONFIDENTIAL TREATMENT REQUEST THAT HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. THE OMITTED INFORMATION IS INDICATED BY THE
SYMBOL “***” AT EACH PLACE IN THIS EXHIBIT WHERE THE REDACTED INFORMATION
APPEARS IN THE ORIGINAL.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      1.   Definitions; Construction of Terms        
 
                    2.   Scope of Services             2.1   Services; Additions
            2.2   Additional Services        
 
      2.2.1   New Services        
 
      2.2.2   New Affiliates             2.3   Order of Precedence            
2.4   Services Inclusive             2.5   Non-Exclusive Agreement            
2.6   Transition Plans             2.7   Provision of Services        
 
      2.7.1   Affiliates        
 
      2.7.2   Service Locations        
 
      2.7.3   Safety and Physical Security Procedures             2.8   WG
Corporate Policies             2.9   Contract Administration        
 
      2.9.1   Service Provider Responsibilities        
 
      2.9.2   Third Party Invoices        
 
      2.9.3   Assigned Agreements        
 
      2.9.4   No Additional Charges        
 
      2.9.5   Appointment as Agent        
 
      2.9.6   Service Provider’s Payment on WG’s Behalf             2.10  
Services Procedure Manual        
 
                    3.   Service Provider Commitments             3.1   Capital
            3.2   Equipment and Transferred Assets        
 
      3.2.1   Service Provider Equipment        
 
      3.2.2   Transferred Assets             3.3   Personnel and Facilities    
        3.4   Improvements             3.5   New Technology and Re-engineering  
     
 
                    4.   Term             4.1   Term of the Agreement          
  4.2   Term of Work Agreements; Renewals        
 
                    5.   Pricing             5.1   Prices for Services          
  5.2   Price Adjustments             5.3   Incidental Expenses             5.4
  Reimbursable Expenses             5.5   Service Provider’s Billing Rates      
 

(i)



--------------------------------------------------------------------------------



 



                          5.6   Tax Obligations        
 
                    6.   Invoicing and Payment             6.1   Monthly
Payments             6.2   Payment             6.3   Intentionally Omitted      
      6.4   Adjustments to Invoiced Amounts             6.5   Records and Audit
            6.6   Service Level Credits and Milestone Default Credits          
  6.7   Disputed Charges        
 
                    7.   Acceptance             7.1   Acceptance Testing        
    7.2   Failure of Acceptance Testing for Submitted Items        
 
      7.2.1            
 
      7.2.2                 7.3   Failure to Meet Deliverables             7.4  
Acceptance of Transition Submittals        
 
                    8.   Performance Measurement for Support Services          
  8.1   Performance of Services             8.2   Modification of Service Levels
            8.3   Measurement and Monitoring Tools for Service Levels          
  8.4   Failure to Meet Service Levels             8.5   Failure to Meet
Critical Milestones             8.6   Root Cause Analysis             8.7  
Commitment of Commercially Reasonable Efforts        
 
                    9.   Benchmarking        
 
                    10.   Change Management Process             10.1   Changes  
          10.2   Mandatory Changes        
 
                    11.   Project and Relationship Management             11.1  
Contract Governance             11.2   Failure to Act             11.3   Other
Providers        
 
                    12.   Service Provider Personnel and Subcontractors        
    12.1   Key Personnel        
 
      12.1.1   Generally        
 
      12.1.2   Time and Effort        
 
      12.1.3   Replacements        
 
      12.1.4   Replacement Transition             12.2   Personnel.        
 
      12.2.1   Qualified Personnel        

(ii)



--------------------------------------------------------------------------------



 



                     
 
      12.2.2   Withdrawal/Replacement        
 
      12.2.3   Notification and Replacement        
 
      12.2.4   Compliance        
 
      12.2.5   Screening and Background Checks        
 
      12.2.6   Visas and Immigration Requirements             12.3   No Third
Party Beneficiaries             12.4   Transfer of WG Personnel             12.5
  Service Provider’s Use of Subcontractors and Third Party Suppliers        
 
      12.5.1   Subcontractors        
 
      12.5.2   Third Party Services        
 
      12.5.3   Service Provider’s Responsibility for Subcontractors        
 
                    13.   Audit and Inspection Rights        
 
                    14.   Business Continuity and Disaster Recovery            
14.1   Business Continuity Plan             14.2   Implementation of Business
Continuity Plan             14.3   Testing of Business Continuity Plan        
 
                    15.   Confidentiality             15.1   Duty of
Confidentiality             15.2   Exclusions to Confidential Information      
      15.3   Permitted Disclosures             15.4   Confidentiality Agreements
            15.5   Data Protection             15.6   Strictest Treatment      
      15.7   Remedy             15.8   Attorney Client Privilege/Work Product  
          15.9   No Right or License        
 
                    16.   Data and Information Security             16.1  
Safeguarding of WG Data             16.2   Provision of WG Data             16.3
  Ownership and Use of WG Data             16.4   Data Retention        
 
      16.4.1   During Term        
 
      16.4.2   Post-Term        
 
                    17.   Intellectual Property             17.1   WG
Intellectual Property        
 
      17.1.1   Trademarks and Service Marks        
 
      17.1.2   WG Intellectual Property        
 
      17.1.3   WG Work Product        
 
      17.1.4   Service Provider’s Subcontractors             17.2   Service
Provider Intellectual Property        
 
      17.2.1   Service Provider Intellectual Property        
 
      17.2.2   Deliverables        

(iii) 



--------------------------------------------------------------------------------



 



                          17.3   Disclosure and Delivery of All Deliverables and
Work Product             17.4   No Other Licenses             17.5   Service
Provider and Third Party Intellectual Property             17.6   Inventions    
        17.7   Residual Rights        
 
                    18.   Representations, Warranties and Covenants            
18.1   Service Provider Representations, Warranties and Covenants        
 
      18.1.1   Authorization        
 
      18.1.2   Professional Services        
 
      18.1.3   Employees        
 
      18.1.4   Non-Infringement        
 
      18.1.5   No Unlawful or Unauthorized Actions        
 
      18.1.6   Viruses/Disabling Code        
 
      18.1.7   New Software        
 
      18.1.8   Continuing Warranties             18.2   WG Representations,
Warranties and Covenants        
 
      18.2.1   Authorization        
 
      18.2.2   Non-Infringement        
 
      18.2.3   No Unauthorized Actions        
 
      18.2.4   Viruses/Disabling Code        
 
      18.2.5   Continuing Warranties             18.3   Disclaimer            
18.4   Compliance with Laws        
 
      18.4.1   WG Compliance        
 
      18.4.2   Service Provider Compliance        
 
      18.4.3   Material Impact on Changes of Law        
 
      18.4.4   Notification        
 
      18.4.5   Miscellaneous        
 
                    19.   Indemnification             19.1   Service Provider’s
Indemnity        
 
      19.1.1   General        
 
      19.1.2   Intellectual Property        
 
      19.1.3   Limitations        
 
      19.1.4   Duty to Correct        
 
      19.1.5   Third Party Indemnities             19.2   WG’s Indemnity        
 
      19.2.1            
 
      19.2.2   Intellectual Property        
 
      19.2.3   Limitations        
 
      19.2.4   Third Party Indemnities             19.3   General Provisions and
Procedures        
 
      19.3.1   Notice        
 
      19.3.2   Counsel        
 
      19.3.3   Settlement        
 
      19.3.4   Third Party Losses        

(iv) 



--------------------------------------------------------------------------------



 



                      20.   Limitations of Liability             20.1  
Limitation on Direct Damages             20.2   Aggregate Liability            
20.3   Exclusion of Consequential Damages and Certain Other Damages            
20.4   Exceptions             20.5   Force Majeure        
 
      20.5.1   Force Majeure Events        
 
      20.5.2   Business Continuity Plan             20.6   Duty to Mitigate    
   
 
                    21.   Insurance             21.1   Service Provider
Insurance Coverage        
 
      21.1.1   Workers’ Compensation        
 
      21.1.2   Commercial General Liability        
 
      21.1.3   Automobile Liability        
 
      21.1.4   Crime        
 
      21.1.5   Professional Liability        
 
      21.1.6   Excess Liability        
 
      21.1.7   Property Coverage             21.2   Certificates            
21.3   [***]             21.4   Change in A.M. Best Rating        
 
                    22.   Dispute Resolution Process             22.1   Informal
Dispute Resolution             22.2   Formal Proceedings             22.3  
Equitable Relief             22.4   Choice of Law             22.5   Waiver of
Jury Trial        
 
                    23.   Termination             23.1   Termination by WG      
 
 
      23.1.1   Termination for Convenience        
 
      23.1.2   Cap Refresh        
 
      23.1.3   Termination for Cause        
 
      23.1.4   Change of Control of Service Provider        
 
      23.1.5   Services to Former Affiliates; Termination for Change of Control
of WG.        
 
      23.1.6   Termination for Insolvency or Bankruptcy        
 
      23.1.7   Termination for Benchmarking        
 
      23.1.8   Termination for Force Majeure        
 
      23.1.9   Cross-Termination        
 
      23.1.10   Partial Termination        
 
      23.1.11   Extension of Termination Effective Date             23.2  
Termination by Service Provider        
 
      23.2.1   Termination for Convenience        
 
      23.2.2   Termination for WG's Failure to Pay        

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(v) 



--------------------------------------------------------------------------------



 



                          23.3   Effect of Termination             23.4  
Termination/Expiration Assistance             23.5   Equitable Remedies        
    23.6   Service Provider Employees and Contracts             23.7   Service
Provider Subcontractors        
 
                    24.   General             24.1   Entire Agreement          
  24.2   Assignment             24.3   Notices             24.4   Third Party
Notice             24.5   Expenses             24.6   Relationship of the
Parties             24.7   Severability             24.8   Consents and Approval
            24.9   Waiver of Default             24.10   Remedies Cumulative    
        24.11   Survival of License in Bankruptcy             24.12   Survival
of Obligations             24.13   Media Releases             24.14   Third
Party Beneficiaries             24.15   Compliance with Export/Import Control
Laws             24.16   Compliance with Foreign Corrupt Practices Act          
  24.17   Further Assurances             24.18   Calculation of Days            
24.19   Headings and Appendices; Construction             24.20   Counterparts  
          24.21   Strategic Alliances        

(vi) 



--------------------------------------------------------------------------------



 



APPENDICES

     
Appendix 1
  WG Corporate Policies
Appendix 2
  Data Security and Information Protection Policies
Appendix 3
  Health, Safety, Physical Security and Welfare Policies
Appendix 4
  Form of Work Agreement
Appendix 5
  Taxes
Appendix 6
  Data Security Procedures
Appendix 7
  Benchmarking
Appendix 8
  Service Level Methodology
Appendix 9
  Form of Assignment and Assumption
Appendix 10
  Audit Procedures
Appendix 11
  Definitions
Appendix 12
  Governance
Appendix 12.1
  Change Request Procedures
Appendix 13
  Disaster Recovery and Business Continuity
Appendix 14
  Affiliate Acknowledgement
Appendix 15
  Service Provider Parent Guarantee

(vii) 



--------------------------------------------------------------------------------



 



MASTER SERVICES AGREEMENT
     This Master Services Agreement is made and entered into as of June 19, 2007
(the “Execution Date”), by and between WASHINGTON GAS LIGHT COMPANY, a District
of Columbia and Virginia corporation (“WG”), and ACCENTURE LLP, an Illinois
limited liability partnership (“Service Provider”).
     WHEREAS, Service Provider is a reputable, industry leading, information
technology and business process outsourcing provider;
     WHEREAS, WG desires Service Provider to provide and Service Provider
desires to provide, certain outsourcing, professional and other services to WG
and its Affiliates;
     WHEREAS, Service Provider desires to provide such services, for a
reasonable profit, in accordance with the terms of this Agreement;
     WHEREAS, the Parties’ specific goals and objectives for the services are
to:

  (i)   establish a delivery process that provides value and is responsive to
the demands of WG’s business, and to changes in the industry and business
environment, in technology and in methods for providing services;     (ii)  
leverage Service Provider’s business processes, information technology services,
and integration capabilities to enhance the quality of the services required to
be provided while identifying opportunities for savings and maintaining and
improving the quality of the services as set forth in this Agreement;     (iii)
  provide the services and solutions in a manner that is flexible, cost
effective and efficient, at a reduced cost to WG, with predictable pricing and
in full alignment with business unit and regulatory requirements as set forth in
this Agreement;     (iv)   provide for the orderly transfer of responsibility of
certain functions and processes from WG to Service Provider;     (v)   maintain
and continuously enhance a strong internal controls environment; and     (vi)  
have WG and its Third Party Providers deliver the enabling capabilities and
resources for which WG and its Third Party Providers are responsible as set
forth in this Agreement and that are required for WG and Service Provider to
perform their obligations.

The foregoing recitals are intended to be a general introduction to this
Agreement and are not intended by either Party to be binding, expand the scope
of either Party’s obligations, or alter the terms and conditions of this
Agreement. However, if the terms and conditions of this Agreement do not address
a particular circumstance or are otherwise unclear or ambiguous, the recitals
set forth above shall assist in interpreting and construing such terms and
conditions but only to the extent the contract terms do not address a particular
circumstance or are otherwise unclear or ambiguous.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, Service Provider agrees to provide such services to WG and
its Affiliates, and WG agrees to purchase such services from Service Provider,
on the terms and conditions set forth in this Agreement and in consideration of
the covenants and promises contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.
1. Definitions; Construction of Terms.
Terms used herein with initial capital letters shall have the respective
meanings set forth in Appendix 11. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.
2. Scope of Services
     2.1 Services; Additions.
     Pursuant to the terms and conditions of this Agreement, Service Provider
shall provide to WG the Services, which will be described in Work Agreements,
the form of which is attached hereto as Appendix 4. Services may be modified
from time to time during the Term in accordance with the procedures for Changes
set forth in Appendix 12.1. Service Provider shall not have the right to cease
provision of the Services (in whole or in part) except as expressly provided in
this Agreement.
     2.2 Additional Services
          2.2.1 New Services.
     If WG or its Affiliates elect to outsource services similar to the
Services, Service Provider shall provide the New Services in accordance with
this Agreement to the extent applicable, [***]. Any New Services (including the
Transition Plan related thereto) shall be set forth in a Change Order or in a
new Work Agreement that is executed by the Parties during the Term.
          2.2.2 New Affiliates.
     If WG requests that Service Provider provide some or all of the Services
for a New Affiliate, Service Provider will provide such New Affiliate with the
Services. As part of its obligation under this Section 2.2.2, Service Provider
shall propose a transition plan and schedule for implementation of the Services
to be provided to such New Affiliate. The Service Provider may charge WG for the
initial set-up, transition and implementation charges allocable to such New
Affiliate (determined on a commercially reasonable basis consistent with the
other Charges), unless such Charges are specifically identified in the
applicable Work Agreement, and shall charge WG for the performance and delivery
of the Services allocable to such New Affiliate, based on the existing charging
methodologies for increases or decreases in the Charges due to increases or
reductions in the quantity of the Services used by WG.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2



--------------------------------------------------------------------------------



 



     2.3 Order of Precedence.
     The Parties contemplate that they may enter into additional Work Agreements
during the term of this Master Services Agreement. The Parties intend that this
Agreement govern the relationship of the Parties to the extent practicable, with
Work Agreements intended to specify the particular Services to be provided. In
case of ambiguity or conflict between the terms and conditions of the body of
this Master Services Agreement or an Appendix, on the one hand, and a Work
Agreement, on the other hand, the terms and conditions of the body of this
Master Services Agreement or the applicable Appendix shall control, except to
the extent the Parties wish to supersede a term or condition of the body of this
Master Services Agreement or an Appendix in connection with the provision of a
particular Service, in which case the applicable Work Agreement shall expressly
reference such term or condition. A subsequent Work Agreement shall supersede
any and all prior agreements or understandings in a prior Work Agreement with
respect to the Services described therein. In case of an ambiguity or conflict
between the terms and conditions of the body of this Master Services Agreement
and an Appendix, the terms and conditions of the body of this Master Services
Agreement shall control, except to the extent the Parties wish to supersede a
term or condition of the body of this Master Services Agreement in a particular
Appendix, in which case the applicable Appendix shall expressly reference such
term or condition. For purposes of this Section 2.3, the definitions in
Appendix 11 shall be deemed to be a part of the body of this Master Services
Agreement.
     2.4 Services Inclusive.
     The Services consist of the tasks and functions set forth in the Work
Agreements, the functions and activities set forth in this Article 2 and, [***]
activities, tasks and responsibilities that are (i) [***] for Service Provider
to provide to Service Provider’s other customers that are [***] as the Services
from a Service Provider shared service delivery location, (ii) inherent or
necessary as part of the Services, or (iii) reasonably necessary for the proper
performance of the Services.
     2.5 Non-Exclusive Agreement.
     WG may engage, and enter into relationships with, third party entities
providing any services, including any services the same as or comparable to the
Services. Subject to the termination provisions set forth in Article 23 or in
any Work Agreement, WG may at any time, in-source or obtain any or all of the
Services from one or more third parties. Each Party acknowledges and agrees that
the execution of this Agreement is not a guarantee of (i) future work or
(ii) minimum payment (subject to such payment obligations set forth in the
applicable Work Agreement). If WG acquires a product or service in a category of
spend that is included in the Savings Calculation Methodology in Work Agreement
No. 1, such acquisition will be dealt with in the manner as set forth in the
Savings Calculation Methodology.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------



 



     2.6 Transition Plans.
     Each Work Agreement shall include, if applicable, a Transition Plan for
Services provided under such Work Agreement. The Transition Plan for a Work
Agreement shall include a transition approach and transition project plan with,
as and to the extent set forth in the applicable Work Agreement and Transition
Plan, specific responsibilities of the Parties and, as applicable, Deliverables,
Milestones, Acceptance Testing, as well as Critical Milestones and Milestone
Default Credits. Service Provider shall, with input from WG (i) develop and
present each specific Transition Plan to WG for its approval or amendment,
(ii) manage the mutually agreed upon Transition Plan, (iii) develop and present
an Acceptance Test Plan for the Transition Plan to WG for its approval or
amendment, and (iv) execute the Transition Plan and the Acceptance Test Plan,
subject to WG’s rights in Section 7.4. If and to the extent set forth in the
applicable Transition Plan Service Provider fails to complete the transition
within [***] days after the date for such completion set forth in the Transition
Plan, WG shall accrue Milestone Default Credits as set forth in the Transition
Plan. WG may terminate the applicable Work Agreement, in whole or in part, for
cause, pursuant to Section 23.1.3(v) and if specified in Exhibit D to that Work
Agreement, if Service Provider fails to complete the transition as specified in
the Transition Plan.
     2.7 Provision of Services.
          2.7.1 Affiliates.
     Services may be provided (i) by an Affiliate of Service Provider, or
(ii) to an Affiliate of WG. Each such Work Agreement shall be subject to the
terms and conditions of this Agreement pursuant to Section 2.3, with references
in this Agreement to Service Provider being read as references to the relevant
Affiliate of Service Provider and references to WG being read as references to
the relevant Affiliate of WG where appropriate. To the extent Services are
provided to WG Affiliates through WG, WG as a Party to this Agreement will
(i) remain responsible for all payments for Charges to Service Provider for such
Services and (ii) in its own name pursue any claim against Service Provider for
damages suffered by such WG Affiliate as a result of such Services. Each WG
Affiliate receiving Services through WG shall sign an Affiliate Acknowledgement
form provided in Appendix 14. To the extent WG Affiliates are to receive
Services directly from Service Provider (i.e., not through WG), WG Affiliates
shall enter into Work Agreements directly with Service Provider so long as
Service Provider is reasonably satisfied with any such Affiliate’s credit rating
and financial ability to meet its payment obligations under such Work Agreement.
Any such WG Affiliate shall be liable and responsible for the performance of its
obligations under such Work Agreement. Services will be provided for the benefit
of WG and its Affiliates residing in the United States and will be delivered to
United States locations. WG may elect to extend provision of the Services to a
New Affiliate in accordance with
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



and subject to the terms of Section 2.2.2, which Services to such Affiliate
shall be subject to the same terms and conditions (including price terms) as the
Services. Any amounts paid or owed to Service Provider or one of its Affiliates
under any such Work Agreement shall count toward any volume discount pricing
arrangement or minimum revenue commitment, if any, between the Parties.
          2.7.2 Service Locations.
     To the extent applicable, each specific Work Agreement shall identify the
WG Locations that shall receive each of the Services under such Work Agreement
and the approved Service Provider Service Locations that shall provide each of
such Services. WG acknowledges that Service Provider may utilize non-U.S. based
operations in connection with the performance of this Agreement. Service
Provider shall be entitled, subject to compliance with all Laws Applicable to
Service Provider, Generally Applicable Laws as they apply to Service Provider,
WG Compliance Directives and all Data Protection Laws, as provided in
Section 18.4, to transfer Services and related obligations from a Service
Provider Service Location to another location as set forth in this Section
2.7.2.
     (A) Transition Plan. Service Provider shall be permitted to transfer
Services as expressly set forth in the Transition Plan for each Service.
     (B) General Principles.
          (1) Service Provider must notify WG at least [***] in advance of any
transfer, except as provided in (A) above.
          (2) Service Provider shall, prior to such transfer, promptly provide
WG with all information reasonably requested by WG to evaluate such new Service
Provider Service Location and allow WG to conduct due diligence with respect to
such new Service Provider Service Location, including a site visit.
          (3) Service Provider [***] that Service Provider will, after such
transfer, be able to fulfill all of its obligations as provided in this
Agreement.
          (4) If WG believes Service Provider has not [***], then Service
Provider may pursue resolution through the Dispute Resolution Process.
          (5) If WG agrees that Service Provider will, after such transfer, be
able to fulfill all of its obligations as provided in this Agreement or as a
result of the Dispute Resolution Process it has been determined that Service
Provider [***],
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------



 



               (i) and WG agrees to such transfer, then Service Provider may so
transfer and Service Provider will be responsible for all costs associated with
such transfer, or
               (ii) and WG does not agree to such transfer or agrees to such
transfer subject to a delay in the actual date of the transfer, then Service
Provider may not transfer and WG must either agree to pay all of Service
Provider’s costs associated with Service Provider continuing to provide Services
from that current Service Provider Service Location (including during the period
which WG has asked Service Provider to delay such transfer) that are in excess
of the costs Service Provider would have incurred had it transferred and
provided such Services from such new Service Provider Service Location or, if WG
does not agree to pay such costs, then Service Provider may terminate this
Agreement for its convenience (and without a payment by WG of any Termination
Charges) by giving [***] notice to WG (provided that Service Provider will
provide up to [***] of Termination Assistance Services).
     (C) Leak Calls.
          (1) Service Provider must notify WG at least [***] in advance of any
transfer.
          (2) Service Provider must obtain WG’s prior consent to transfer any
Leak Call Services and Service Provider shall, prior to such transfer, promptly
provide WG with all information reasonably requested by WG to evaluate such new
Service Provider Service Location and allow WG to conduct due diligence with
respect to such new Service Provider Service Location, including a site visit.
          (3) Service Provider shall have [***] that Service Provider will,
after such transfer, be able to fulfill all of its obligations as provided in
this Agreement and provide the Leak Call Services as well as or better than they
were provided from the original Service Provider Service Location.
          (4) If WG believes Service Provider has not [***], then Service
Provider may pursue resolution through the Dispute Resolution Process.
          (5) If WG agrees that Service Provider will, after such transfer, be
able to provide the Leak Call Services as well as or better than they were
provided from the original Service Provider Service Location, or as a result of
the Dispute Resolution Process it has been determined that Service Provider has
[***],
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6



--------------------------------------------------------------------------------



 



               (i) and WG agrees to such transfer, then Service Provider may so
transfer and Service Provider will be responsible for all costs associated with
such transfer, or
               (ii) and WG does not agree to such transfer or agrees to such
transfer subject to a delay in the actual date of the transfer, then WG must
either agree to pay all of Service Provider’s costs associated with Service
Provider continuing to provide Services in that Service Provider Service
Location (including during the period which WG has asked Service Provider to
delay such transfer) that are in excess of the costs Service Provider would have
incurred had it transferred and provided such Services from such new Service
Provider Service Location or, if WG does not agree to pay such costs, then
Service Provider may terminate the Leak Call Services for its convenience (and
without a payment by WG of any Termination Charges) by giving [***] notice to WG
(provided that Service Provider will provide up to [***] of Termination
Assistance Services).
     (D) Onshore to Offshore. Notwithstanding anything to the contrary in this
Section 2.7.2, and except as provided in the Transition Plan for each Service,
Service Provider must obtain WG’s prior consent, [***] to transfer any Services
from an onshore location to an offshore location (for the purposes of this
Section 2.7.2, all locations in the U.S. and Canada shall be considered onshore
locations, and all other locations, including locations in Mexico, shall be
considered offshore locations); and,
     (E) Specific Services in Work Agreement. Notwithstanding anything to the
contrary in this Section 2.7.2, any Work Agreement may require a different
standard for approval for a transfer from one Service Provider Service Location
to another Service Provider Service Location than is set forth in this
Section 2.7.2.
     (F) Service Provider Responsibility. Notwithstanding WG’s approval of the
transfer of Services from a Service Provider Service Location to another Service
Provider Service Location, Service Provider shall remain liable and responsible
for the performance of all Services by it and all of its Affiliates hereunder.
Service Provider shall be [***] resulting from any transfer from one Service
Provider Service Location to another Service Provider Service Location;
provided, however, that WG shall be [***] (A) such transfer was expressly
requested by WG; or (B) WG has expressly agreed to be responsible for [***] a
Change Order or Work Agreement. [***]
     (G) Dissatisfaction. If WG becomes dissatisfied with a Service Provider
Service Location due to political instability, change in Law, or similar reason,
the Parties shall discuss in good faith the movement of the Services from such
Service Provider Service Location to another Service Provider Service Location.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7



--------------------------------------------------------------------------------



 



          2.7.3 Safety and Physical Security Procedures.
     As part of the Services, Service Provider shall maintain and enforce at
Service Provider Service Locations safety and security procedures that are at
least (i) equal to accepted industry standards of leading providers of
information technology services and business process outsourcing services that
are providing services similar to the Services and the standards set forth in
the applicable Work Agreement, and (ii) as rigorous as those procedures in
effect at Service Provider Service Locations as of the Effective Date. In
addition, Service Provider shall comply with WG Policies as set forth in
Appendix 3. Changes to WG Policies set forth in Appendix 3 shall be agreed to
and implemented in accordance with Article 10 and the Change Request Procedures
in Appendix 12.1.
     2.8 WG Corporate Policies.
     Service Provider shall comply with the WG Corporate Policies as set forth
in Appendix 1. Changes to such WG Corporate Policies shall be agreed to and
implemented in accordance with Article 10 and the Change Request Procedures in
Appendix 12.1.
     2.9 Contract Administration.
     In the event Service Provider is required to administer any contracts on
behalf of WG, the terms and conditions of this Section 2.9 shall apply.
               2.9.1 Service Provider Responsibilities.
                    2.9.1.1 Service Provider Administered Agreements.
          During the Term, Service Provider shall be responsible for managing,
administering, and maintaining the Service Provider Administered Agreements.
          With respect to all Service Provider Administered Agreements, and any
mutually agreed to substitutes or replacements therefor, Service Provider shall:
          (i) provide WG with reasonable notice of any renewal, termination, or
cancellation dates and fees;
          (ii) upon agreement by WG and Service Provider, to the extent
permitted by the Service Provider Administered Agreements, modify, terminate, or
cancel any such Service Provider Administered Agreements;
          (iii) pay the modification, termination, or cancellation fees or
charges imposed upon WG in connection with any modification, termination,

8



--------------------------------------------------------------------------------



 



or cancellation of any such Service Provider Administered Agreements, where such
[***] (A) caused by, or resulted from, an act by Service Provider not approved
by WG, or its Affiliates, including Service Provider’s failure to notify WG of a
renewal, termination, or cancellation date on a timely basis, or (B) imposed by
Service Provider;
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9



--------------------------------------------------------------------------------



 



          (iv) be responsible for notifying WG of any performance obligations,
and maintaining any warranties (including making warranty claims for defective
products and services), under such Service Provider Administered Agreements;
          (v) be the primary point of contact and be responsible for
communicating with the third party, including handling, with WG’s input and
approval, problem resolution in respect of the services provided under such
Service Provider Administered Agreements;
          (vi) review operational service delivery and performance reports,
escalating problems for resolution and, where applicable, maintaining support
relationships;
          (vii) work with WG to administer contractual relationships between WG
and such third party with respect to such Service Provider Administered
Agreements;
          (viii) review reports received concerning the delivery of services by
such third party and compliance with any service levels applicable to such third
party and notify WG and such third party of each failure by such third party to
perform in accordance with the applicable service levels;
          (ix) escalate third party performance failures to management of the
third party as necessary to achieve timely resolution;
          (x) review the third party’s efforts to remedy a failure of
performance;
          (xi) communicate to WG the status of the third party’s efforts to
remedy a failure of performance; and
          (xii) otherwise use commercially reasonable efforts to notify WG of
issues it becomes aware of concerning each third party’s compliance or
non-compliance with its applicable duties and obligations, including all
applicable service levels.
               2.9.1.2 Performance Under Agreements.
               Subject to WG’s compliance with its obligations with respect to
such Service Provider Administered Agreements, Service Provider shall abide by
the terms of, and shall not breach or violate, any of the Service Provider
Administered Agreements. Subject to Service Provider’s compliance with its
obligations with respect to such Service Provider Administered Agreements, WG
shall abide by the terms of, and shall not breach or violate, any of such
Service Provider Administered Agreements. Service Provider shall promptly inform
WG once it becomes aware of any breach of, or misuse or fraud in connection
with, any such Service Provider Administered Agreements and shall cooperate with
WG to prevent or stay any such breach, misuse, or fraud. Service

10



--------------------------------------------------------------------------------



 



Provider [***] as a result of Service Provider’s failure to perform its
obligations under this Agreement with respect to such Service Provider
Administered Agreements.
          2.9.1.3 Limitations.
          Any use by Service Provider of any services provided by each such
third party pursuant to a Service Provider Administered Agreement shall be
limited to fulfilling the requirements of this Agreement. Except as expressly
set forth in this Section 2.9 or an applicable Work Agreement, Service Provider
shall not be responsible for any costs associated with any of the contracts
between such third parties and WG, nor for the enforcement of WG’s rights or
such third party’s obligations under such contracts, acting as an agent of WG or
otherwise.
          2.9.2 Third Party Invoices.
     (i) Service Provider Obligations. Service Provider shall: (A) receive all
Third Party Invoices; (B) review and use commercially reasonable efforts to
correct any errors in any such Third Party Invoices in a timely manner; (C)
validate that the goods and services provided with respect to such invoice were
provided or performed in accordance with such Service Provider Administered
Agreement; and (D) submit such Third Party Invoices to WG for payment within a
reasonable period of time prior to the due date, if received in sufficient time
or, if a discount for such payment is given, the date on which WG may pay such
Third Party Invoice with a discount.
     (ii) WG Obligations. WG shall: (A) pay the Third Party Invoices received
and presented for payment by Service Provider in compliance with
Section 2.9.2(i); and (B) be [***] in respect of the Third Party Invoices;
provided, however, that Service Provider submitted the applicable Third Party
Invoices to WG for payment within a reasonable period of time prior to the date
any such Third Party Invoice is due.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11



--------------------------------------------------------------------------------



 



          2.9.3 Assigned Agreements.
     The Parties shall execute an Assignment and Assumption Agreement applicable
to each Assigned Agreement, in the form attached hereto as Appendix 9. Until WG
obtains any required Consents and the Parties have executed an Assignment and
Assumption Agreement in respect of an Assigned Agreement, such agreements shall
be considered a Service Provider Administered Agreement.
     Subject to WG obtaining any required Consents, WG shall assign, and Service
Provider shall assume, all of WG’s rights and obligations under the Assigned
Agreements designated as:
     (i) “Expected to be Assigned (Reviewed)” provided that full disclosure of
the terms of such Agreements have been made as of the Effective Date or
     (ii) “Expected to be Assigned (Not Reviewed)”,
     each in Exhibit I to Work Agreement No. 1.
     In the event that an Assigned Agreement designated as “Expected to be
Assigned (Reviewed)” has not been fully disclosed as of the Effective Date, such
Agreement shall be designated as “Expected to be Assigned (Not Reviewed).”
     Notwithstanding the foregoing, with respect to any Assigned Agreement
designated as “Expected to be Assigned (Not Reviewed)” in Exhibit I to Work
Agreement No. 1, Service Provider shall decide before the applicable Services
Commencement Date whether it wishes to accept the assignment of such Assigned
Agreement. If Service Provider wishes to accept assignment, and upon WG
obtaining any required Consents, WG shall assign, and Service Provider shall
assume, all of WG’s rights and obligations under such Assigned Agreements. If
Service Provider wishes not to accept assignment, it shall notify WG prior to
such Services Commencement Date, such agreement shall be considered a Service
Provider Administered Agreement and the Parties will agree to an equitable
adjustment to the Charges associated with such Assigned Agreement pursuant to
Paragraph 13.1(a)(i) of Exhibit C to Work Agreement No. 1. With respect to any
Service Provider Administered Agreement that is identified in Exhibit I to Work
Agreement No. 1 as being subject to an “Agreed Termination Date,” the Party
responsible for any termination fees that would be required to terminate such
Service Provider Administered Agreement is the Party so identified on Exhibit I
to Work Agreement No. 1. WG shall have financial and administrative
responsibility for Consents required to transfer or assign an Assigned Agreement
or to allow Service Provider to manage or administer a Service Provider
Administered Agreement.

12



--------------------------------------------------------------------------------



 



          2.9.4 No Additional Charges.
     Except as expressly set forth in the applicable Work Agreement, Service
Provider shall not assess WG any additional charges or fees for administering
any Service Provider Administered Agreements (including marking up the charges
or fees set forth in any Third Party Invoices).
          2.9.5 Appointment as Agent.
     WG shall, to the extent necessary, in a Work Agreement, appoint Service
Provider as its agent for all matters pertaining to the Service Provider
Administered Agreements.
          2.9.6 Service Provider’s Payment on WG’s Behalf.
     To the extent any Service requires Service Provider to make or disburse a
payment to a third party as payment agent for WG, or otherwise on WG’s behalf,
the Parties shall utilize procedures to reduce or eliminate Service Provider’s
holding of WG’s funds prior to payment. In the event Service Provider makes an
incorrect payment to a third party, Service Provider shall, subject to WG’s
approval, seek to recover such incorrect payment directly from such third party.
     2.10 Services Procedure Manual.
     Service Provider shall provide a Services Procedure Manual as a Deliverable
that describes how the Service Provider shall perform and deliver the Services
under this Agreement and pursuant to the applicable Statement of Work. The
content and delivery requirements for the Services Procedure Manual shall be as
set forth in the Work Agreement. In the event of a conflict between the
provisions of this Agreement and the Services Procedure Manual, the provisions
of this Agreement shall control. The Services Procedure Manual shall be
considered an operational document, which Service Provider and WG may revise by
mutual written agreement without the need to amend this Agreement. The Service
Provider shall establish, maintain and keep current training materials and other
documentation required by Service Provider to perform the Services.
3. Service Provider Commitments.
     3.1 Capital.
     During the Term, unless otherwise agreed by the Parties in such Work
Agreement, all capital investments made by Service Provider to provide the
Services or as may be necessary to enhance (in accordance with Section 3.4) and
maintain the quality of the Services and Service Levels as required by this
Agreement shall be made at Service Provider’s sole expense.
     3.2 Equipment and Transferred Assets.

13



--------------------------------------------------------------------------------



 



          3.2.1 Service Provider Equipment.
     Except as otherwise expressly provided in this Agreement, Service Provider
shall be the owner or lessee of all Equipment and be solely responsible for the
maintenance of the Equipment.
          3.2.2 Transferred Assets.
     A Work Agreement may identify certain Equipment to be transferred by WG to
Service Provider thereunder. Such Work Agreement will specify the terms and
conditions under which such Equipment is to be sold, assigned, transferred and
conveyed to Service Provider. WG shall retain a purchase money security interest
in the transferred Equipment to secure the prompt payment of any consideration
for such Equipment as set forth in the applicable Work Agreement, and Service
Provider agrees to sign and deliver any filings, and take such other steps, as
may be reasonably requested by WG to perfect such security interest. Upon the
transfer of such Equipment, Service Provider shall be responsible for ongoing
maintenance, repair and replacement of such Equipment as required. THE
TRANSFERRED EQUIPMENT IS TRANSFERRED “AS IS” AND “WHERE IS” WITH NO OTHER
REPRESENTATIONS OR WARRANTIES WHATSOEVER. SERVICE PROVIDER ACKNOWLEDGES THAT WG
IS NOT ACTING AS A MERCHANT WITH RESPECT TO SUCH TRANSFER.
     3.3 Personnel and Facilities.
     WG will provide work space, phone, LAN/WAN and supplies at WG Locations for
the Service Provider Personnel set forth on Exhibit L, at no additional cost to
Service Provider. Except as otherwise expressly provided in this Agreement
(including the previous sentence), Service Provider shall be responsible for
providing all facilities, personnel, and other resources necessary for Service
Provider’s provision of the Services, and all costs and expenses associated
therewith.
     3.4 Improvements.
     Service Provider will explore opportunities on an ongoing-basis to reduce
WG’s total cost of receiving the Services (including the Charges) and to improve
Service Provider’s performance of the Services and Service Levels and shall be
required, throughout the Term, to implement such measures as mutually agreed to
and implemented in accordance with [***] and the Change Request Procedures or as
otherwise set forth in a Work Agreement. Such opportunities may include
economies of scale and greater efficiencies developed by Service Provider and
technical changes and other developments affecting delivery of the Services.
Each Work Agreement shall identify the Services to be provided under such Work
Agreement that are subject to continuous improvement. The program for such
continuous improvement shall be set forth in [***] or the applicable Work
Agreement.
     3.5 New Technology and Re-engineering.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

14



--------------------------------------------------------------------------------



 



     During the Term, Service Provider shall keep itself informed of new
technology and improvements in current technology that may facilitate or improve
the Services to result in cost savings, improvement in Service Provider’s
performance of the Services and Service Levels, and other benefits to WG.
Service Provider shall advise WG of such new technology or improvements about
which it is aware and advise WG of their prospective benefits at quarterly
meetings between the Parties, and in a written report to WG at least once in
each calendar year. In addition, Service Provider shall review the operations
required to support WG and shall recommend to WG certain re-engineering
procedures, processes and tools. In the event that the re-engineering
opportunity would require WG to modify its methods, practices or policies,
Service Provider shall (i) present the changes to WG, (ii) discuss with WG the
requirements of implementation, and (iii) identify the projected benefits to
both WG and Service Provider. The Parties shall work in good faith to determine
the costs, benefits and proper level of commitment by both WG and Service
Provider for implementing such re-engineering projects. Either Party may request
implementation of any of the foregoing in accordance with the procedures for
Changes set forth in Appendix 12.1, and Service Provider shall not implement any
of the foregoing without such Changes being mutually agreed to in accordance
with Appendix 12.1.
4. Term.
     4.1 Term of the Agreement.
     This Master Services Agreement shall be effective as of the Execution Date
and shall remain in effect until the later of: ten (10) years after the
Execution Date; or (ii) the date that there is no Work Agreement in effect.
     4.2 Term of Work Agreements; Renewals.
     Each Work Agreement shall set forth its Effective Date and its Term, as
well as any renewal term(s), as applicable. Unless otherwise provided in this
Agreement, expiration or termination of such Work Agreement shall not terminate
any other Work Agreement or this Master Services Agreement.
5. Pricing
     5.1 Prices for Services.
     The Charges for the Services are specified in each Work Agreement in
accordance with the pricing provisions set forth in each such Work Agreement.
Such Charges are exclusive of Taxes that are WG’s responsibility pursuant to
this Agreement. WG is not committed to a minimum level of business and
associated charges pursuant to this Agreement except as otherwise provided in
the applicable Work Agreement.

15



--------------------------------------------------------------------------------



 



5.2 Price Adjustments.
     The Service Provider will review all Services and their associated prices
with WG on an annual basis, and where available improvements in performance or
appropriate adjustments in Charges are identified (including through Section 3.4
and Section 3.5), such improvements and adjustments shall be documented and
agreed to in accordance with the procedures for Changes set forth in
Appendix 12.1; provided, however, that the requirement in this Section 5.2 that
the Parties agree to improvements shall not apply to Services specifically
identified in applicable Work Agreements as being subject to continuous
improvement obligations pursuant to [***].
     5.3 Incidental Expenses.
     Any expenses that Service Provider expects to incur that are incidental to
Service Provider’s performance of the Services, such as long distance telephone
charges, office supplies, document reproduction, shipping and overnight mail
charges, network connectivity charges, overnight mail charges and costs
associated with personnel training in accordance with WG policies, shall be
included in the prices set forth in the applicable Work Agreement. Unless
otherwise expressly set forth in such Work Agreement, such incidental expenses
shall be the sole responsibility of Service Provider and shall in no
circumstances be reimbursed by WG.
     5.4 Reimbursable Expenses.
     WG shall reimburse Service Provider for pass-through expenses (including
travel expenses, living, hotel and transportation expenses) approved in advance
by WG and in accordance with WG’s then-current expense reimbursement policy. WG
shall only reimburse expenses incurred by Service Provider, if Service Provider
submits such expenses to WG within [***] of the end of the month in which such
expenses were incurred, and so long as Service Provider submits a reasonable
estimate of such expenses [***] in which such expenses were incurred.
     5.5 Service Provider’s Billing Rates.
     Service Provider’s rates for certain types of work to be performed for WG
are as set forth in each applicable Work Agreement, which rates shall not
increase during the Term, unless otherwise set forth in the applicable Work
Agreement.
     5.6 Tax Obligations.
     The Parties’ respective obligations with respect to Taxes arising under, or
in connection with, this Agreement are set forth in Appendix 5.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------



 



6. Invoicing and Payment.
     6.1 Monthly Payments.
     Service Provider shall invoice WG in U.S. Dollars on a monthly basis for
all Services that Service Provider believes are to be performed by Service
Provider and all related forthcoming charges that Service Provider believes are
to be incurred by WG during that calendar month, including any transition or
transformation charges, and adjusted for any relevant Milestone Default Credits
or Service Level Credits. Service Provider shall provide the invoice within the
first three (3) days of the month. Such invoice shall separately identify any
applicable Taxes for which WG is responsible. Service Provider shall send all
invoices, in the format set forth in the applicable Work Agreement, in both
electronic and hard copy form and with accounting codes prepopulated, to the
attention of the person therein designated, to the address set forth in the
applicable Work Agreement or such other address as WG may provide to Service
Provider from time to time. All invoices will be issued by Service Provider from
an address in the United States to WG at an address in the United States.
Simultaneously with each invoice Service Provider shall also provide the
supporting information, documentation and time sheets identified in the
applicable Work Agreement for WG to verify the accuracy of such invoice. Service
Provider will reconcile the actual Charges to the invoiced Charges as soon as
reasonably possible and provide an associated accounting and reconciliation for
any necessary adjustments to prior months’ billings. In the event that Service
Provider does not provide WG with a reasonable estimate of Charges within [***],
or does not provide an invoice (and the supporting information, documentation
and time sheets identified in the applicable Work Agreement) within [***] of the
end of the month in which such Services were provided (or the applicable
reimbursable expense was incurred), WG will not be obligated to pay any
after-issued invoice with respect to such Services (or applicable reimbursable
expense); provided, however, that (i) WG will remain responsible for any WG Tax
obligations with respect to such Services that are later assessed by a
governmental tax authority with respect to the Services and the delay in levying
of the assessment is not due to Service Provider’s failure to fulfill its
obligations under this Agreement, and (ii) any such failure by Service Provider
to provide an invoice within [***] shall not relieve Service Provider of any
obligation to credit any excess charges previously invoiced by Service Provider.
     6.2 Payment.
     WG shall pay via wire transfer in U.S. Dollars all undisputed amounts in
such invoices on or before the last Business Day in the month when the invoice
was submitted. WG shall remit all such payments to the address specified by
Service Provider. Any payment by WG shall be without prejudice of WG’s right to
contest the accuracy of any invoice or charges. Any portion of an invoice not
paid on or before the last Business Day of the month when the invoice was
submitted, and not disputed pursuant to Section 6.7, shall accrue interest at a
rate of the lesser of one (1) percent per month and the highest rate permitted
by Law per month, such interest beginning to accrue as of the first day after
such portion was late and calculated on a simple interest basis (provided,
however, that WG will not be required to pay interest to the
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17



--------------------------------------------------------------------------------



 



extent WG’s delay in payment to Service Provider is due to Service Provider’s
failure with respect to its obligations (if any) with respect to any accounts
payable aspects of the Services).
     6.3 Intentionally Omitted.
     6.4 Adjustments to Invoiced Amounts.
     With respect to any amount that is agreed between the Parties as an amount
that (i) should be reimbursed to a Party by the other Party, (ii) is owed to a
Party by the other Party with respect to damages incurred, or (iii) is otherwise
owed or payable to a Party by the other Party pursuant to this Agreement, WG may
deduct the entire amount owed against the Charges otherwise payable or expenses
owed to Service Provider under this Agreement and Service Provider may add the
entire amount owed to the Charges otherwise payable or expenses owed to Service
Provider under this Agreement.
     6.5 Records and Audit.
     Service Provider shall comply with the obligations set forth in Appendix 10
with respect to audits.
     6.6 Service Level Credits and Milestone Default Credits.
     Subject to WG’s review and approval, Service Provider shall calculate any
Service Level Credits and Milestone Default Credits in accordance with
Appendix 8 and Exhibit D. In addition, with each such Service Level Credit and
Milestone Default Credit, Service Provider shall provide WG with supporting
documentation in reasonably sufficient detail to permit WG to review and confirm
the accuracy of such Service Level Credit and Milestone Default Credit.
     6.7 Disputed Charges.
     WG shall pay all undisputed charges when they become due in accordance with
this Agreement. If WG, in good faith, disputes any Charges regarding the
Services, it shall promptly notify Service Provider and the Parties shall
address such Dispute in accordance with this Section 6.7. With respect to those
portions not in Dispute, Service Provider shall submit a new invoice for such
portions and WG shall pay such portions within five (5) Business Days of receipt
of such new invoice but in no event earlier than the date payment was due in
accordance with the original invoice. With respect to those portions in Dispute,
WG may withhold payment of such portions provided that WG may not withhold in
the aggregate more than an amount equal to one (1) month’s Charges without
placing the amount into escrow. In such event, WG will promptly notify Service
Provider of the disputed amount, with an explanation of the reasons therefor.
Following notification of a disputed invoice charge amount, the Parties will use
their reasonable endeavors to resolve such Dispute within fifteen (15) days. If
the Parties cannot resolve such Dispute within fifteen (15) days, then the
matter will be escalated to the representatives of the Parties specified in the
Dispute Resolution Process. Upon resolution, the amount, if any, payable will be
paid to Service Provider with interest calculated at the lesser of

18



--------------------------------------------------------------------------------



 



(i) the prime rate as published in the Wall Street Journal as of the date on
which the Parties agree on the amount of the overcharge and (ii) the highest
rate allowed by Law. If the aggregate amounts withheld exceed one (1) month of
Charges, WG shall place all such amounts in excess of one (1) month of Charges
in an escrow account in an FDIC-insured bank chosen by WG, pending resolution of
the Dispute by mutual agreement or pursuant to the Dispute Resolution Process.
Amounts held in escrow (including interest received, if any) shall be released
upon joint instruction of the Parties following any settlement or other mutual
agreement, or as determined by final adjudication of the Dispute (less, in
either case, reasonable, applicable escrow costs, which shall be equally
divided), provided that the Party that is successful in any final adjudication
of the Dispute shall be entitled to the interest, if any. In no event will the
disputed amounts to be withheld pursuant to this Section 6.7 exceed in the
aggregate at any one time the Maximum Withholding Amount; provided, however,
that disputed amounts withheld due to an invoice containing an unmistakable
manifest error (e.g., a request for payment of $1,000,000,000 when the amount
due was $100,000) will not be included when calculating the Maximum Withholding
Amount. WG’s failure to deposit disputed Charges into escrow as provided in this
Section 6.7, or WG’s withholding of Charges in excess of the Maximum Withholding
Amount, shall be grounds for Service Provider to terminate this Agreement,
including all Work Agreements, in accordance with Section 23.2.
7. Acceptance.
     7.1 Acceptance Testing.
     Service Provider shall perform Acceptance Testing of the Submitted Items as
set forth in each applicable Work Agreement in accordance with the applicable
Acceptance Criteria for such Submitted Item. The Acceptance Criteria for each
Submitted Item shall be set forth in the appropriate Agreement document (e.g.,
Work Agreement, Project Work Order, Change Order). If no Acceptance Criteria are
set forth, then each Submitted Item shall not be subject to acceptance, provided
that in no event does the lack of specific acceptance criteria relieve Service
Provider from its obligations to otherwise provide such Submitted Item in
accordance with the provisions of this Agreement. Following Service Provider’s
successful completion of such Acceptance Testing, Service Provider shall provide
prompt written notice thereof and WG may, at its option and in its discretion,
perform any additional Acceptance Testing itself. Service Provider shall seek
WG’s Acceptance of each Submitted Item in accordance with the timelines for such
Submitted Item set forth in the applicable Agreement document. The initial
submission of a Submitted Item for WG’s approval shall be made at least [***]
Business Days (or such other time period agreed by the parties (the “Review
Period”) prior to the applicable due date. When establishing a Milestone or
projected completion date for a Submitted Item, Service Provider shall take the
Review Period into consideration for timing.
     7.2 Failure of Acceptance Testing for Submitted Items.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

19



--------------------------------------------------------------------------------



 



          7.2.1
     If the relevant WG Work Product, Deliverables or any portion thereof does
not conform to the Acceptance Criteria or fails Acceptance Testing (whether
performed by Service Provider or WG), WG shall give Service Provider a Rejection
Notice specifying any deficiencies in sufficient detail and Service Provider
shall correct all deficiencies [***] after receipt of the Rejection Notice or
such other time period as may be set forth in the applicable Work Agreement.
Within thirty (30) days after such corrections have been made, Service Provider
and/or WG shall retest the applicable WG Work Product or Deliverables as set
forth in such Work Agreement. If the WG Work Product or Deliverables fail
Acceptance Testing upon such retest, WG may, in its sole discretion: (x) grant
Service Provider additional time to correct the outstanding deficiencies; or
(y) without prejudice to any of WG’s other rights and remedies under this
Agreement or at law or in equity, make a claim for damages.
          7.2.2
     If Service Provider has successfully performed Acceptance Testing or met
the Acceptance Criteria under the applicable Work Agreement after such
Acceptance Testing by Service Provider and/or WG, or WG otherwise decides, in
its sole discretion, to accept a Submitted Item subject to such Acceptance
Testing, WG shall notify Service Provider of its Acceptance of such Submitted
Item. Payment by WG of any Charges to Service Provider for use of such Submitted
Item by WG prior to Acceptance shall not constitute WG’s Acceptance of such WG
Work Product or Deliverables. WG will not forgo any remedies it may otherwise
have under this Agreement in the event of a later discovery of material defects,
deficiencies or nonconformities in the accepted Submitted Items that were not
reasonably discoverable by WG prior to such Acceptance. Further, in accepting
such Submitted Item, WG will not forgo any remedies it may otherwise have under
this Agreement with respect to such Submitted Item to the extent in the Work
Agreement, Project Work Order or Change Order it is specifically called out as
being dependent on any other Submitted Item that fails Acceptance Testing
relating thereto,
     7.3 Failure to Meet Deliverables.
     Service Provider shall pay to WG Milestone Default Credits with respect to
any failure by Service Provider to meet the Acceptance Criteria for any
Deliverable or WG Work Product as set forth in the applicable Work Agreement.
Service Provider’s obligation to pay Milestone Default Credits [***]. Milestone
Default Credits shall be offset against any damages awarded in the event that WG
successfully pursues a claim against Service Provider, [***].
     7.4 Acceptance of Transition Submittals.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

20



--------------------------------------------------------------------------------



 



     For Transition Submittals, when Service Provider determines that the
applicable Production Readiness Criteria identified in the applicable Transition
Plan for a particular Transition Critical Milestone in the Transition Plan have
been met or recommends Transition should otherwise proceed, Service Provider
shall notify WG. Thereafter, WG shall promptly determine whether the applicable
Production Readiness Criteria identified in the applicable Transition Plan for a
particular Transition Critical Milestone in the Transition Plan have been met or
Transition should otherwise proceed. If WG determines that the Production
Readiness Criteria have been met or WG agrees Transition should otherwise
proceed, Service Provider shall notify the Executive Governance Committee.
Thereafter, the Executive Governance Committee shall promptly determine whether
such Production Readiness Criteria for such Transition Critical Milestone have
been met or Transition should otherwise proceed. In the event that the Executive
Governance Committee determines that such Production Readiness Criteria for such
Transition Critical Milestone have been met or Transition should otherwise
proceed and issues an Acceptance (the “Completion Criteria”), the Completion
Criteria shall be considered satisfied and the Transition Critical Milestone
shall be considered accepted. In the event that WG or the Executive Governance
Committee makes a negative determination, Service Provider shall promptly be
provided written notice of the Production Readiness Criteria that were not met
and Service Provider shall seek to meet the Production Readiness Criteria for a
particular Transition Critical Milestone and resubmit it for review by WG and
the Executive Governance Committee consistent with this Section. This process
shall continue until the Executive Governance Committee determines that the
Completion Criteria have been met or until WG exercises its termination rights
pursuant to Section 23.1.3(v) and Exhibit D.
8. Performance Measurement for Support Services.
     8.1 Performance of Services.
     Service Provider shall develop and exhibit an understanding of the business
and technical objectives of WG. Service Provider shall provide the Services and
the Termination Assistance Services in accordance with the Service Levels and
Performance Requirements set forth in the applicable Work Agreement. In the
event a Work Agreement does not specify a Service Level or Performance
Requirement for particular Services or Termination Assistance Services, or
portion thereof, Service Provider shall provide such Services or Termination
Assistance Services at a commercially reasonable level in accordance with
accepted industry standards of leading providers of information technology
services and business process outsourcing services that are providing services
similar to the Services or Termination Assistance

21



--------------------------------------------------------------------------------



 



Services and the standards set forth in the applicable Work Agreement. WG may
require Service Provider to correct or re-perform any defective or
non-conforming Services or Termination Assistance Services, and except due to
the fault of WG or its Affiliates or WG Third Party Suppliers, WG shall not be
obligated to pay for such correction or re-performance beyond the amounts that
WG would otherwise have had to pay had such Services or Termination Assistance
Services been performed correctly in the first instance.
     8.2 Modification of Service Levels.
     WG and Service Provider may modify the Service Levels as set forth in
Appendix 8 or the applicable Work Agreement. In addition, Service Levels shall
also be adjusted to reflect the results of benchmarking pursuant to Appendix 7.
     8.3 Measurement and Monitoring Tools for Service Levels.
     Service Provider shall implement, at its expense, the Measurement and
Monitoring Tools. Such Measurement and Monitoring Tools shall permit reporting
on at least a monthly basis to WG at a level of detail sufficient to verify
compliance with the Service Levels and Performance Requirements and shall be
subject to audit by WG in accordance with Appendix 10.
     8.4 Failure to Meet Service Levels.
     Service Provider shall pay to WG Service Level Credits in accordance with
Appendix 8. Service Provider’s obligation to pay Service Level Credits to WG
shall not limit WG’s right to seek additional remedies for any failure by
Service Provider to meet the applicable Service Level. Service Level Credits
shall not constitute a penalty or liquidated damages but any Service Level
Credits paid by Service Provider to WG shall be offset against any damages
awarded in the event that WG successfully pursues a claim arising out of such
service failure. To the extent that a maximum credit amount (as set forth in the
applicable Work Agreement) has been reached, Service Provider’s obligation to
provide the maximum amount of Service Level Credits shall have no effect on WG’s
right to terminate the applicable Work Agreement or this Agreement or any other
rights or remedies WG may have under this Agreement at law or in equity,
including any right to damages upon termination or otherwise.
     8.5 Failure to Meet Critical Milestones.
     Service Provider shall pay to WG Milestone Default Credits with respect to
any failure by Service Provider to fully satisfy any Critical Milestone in
accordance with the applicable Work Agreement. Service Provider’s obligation to
pay a Milestone Default Credit to WG as a result of failure to meet a Critical
Milestone shall not limit WG’s right to seek additional remedies for any failure
by Service Provider to meet such Critical Milestone. Milestone Default Credits
shall not constitute a penalty or liquidated damages but any Milestone Default
Credits paid by Service Provider to WG shall be offset against any damages
awarded in the event that WG successfully pursues any claim arising out of such
failure to meet a Critical Milestone.

22



--------------------------------------------------------------------------------



 



     8.6 Root Cause Analysis.
     Promptly after receipt of a notice from WG of Service Provider’s failure to
meet a [***] (as provided in Appendix 8), Service Provider shall (i) commence
diligent efforts to perform a root cause analysis, (ii) within fifteen (15) days
provide a preliminary root-cause analysis for such failure, (iii) within thirty
(30) days provide a final root-cause analysis for such failure, (iv) correct
such failure within a reasonable time period taking into account the
circumstances, (v) provide WG with a report detailing the cause of, and
procedure for correcting, such failure, and (vi) provide WG with reasonable
evidence that such failure will not be repeated.
     8.7 Commitment of Commercially Reasonable Efforts.
     To the extent that Service Provider fails to satisfy a Critical Milestone,
Service Level or Performance Requirement or is otherwise in a position such that
the provision of the Services within the time frame specified in the applicable
Work Agreement is jeopardized, Service Provider shall use commercially
reasonable efforts to complete the development or attain the relevant Critical
Milestone or to provide the Services as necessary for such timeframe to be met.
The use of commercially reasonable efforts by Service Provider as required in
this Section 8.7 shall not in any way limit Service Provider’s liability
(including the payment of Milestone Default Credits and Service Level Credits)
for failure to meet the Critical Milestones, Service Levels and Performance
Requirements and other Milestones set forth in the applicable Work Agreement,
and to the extent the Services are being performed on a fixed price basis, WG
shall [***].
9. Benchmarking.
WG shall have the right to benchmark the Services in accordance with the
procedures set forth in Appendix 7.
10. Change Management Process.
     10.1 Changes.
     The Parties may revise, amend, alter, or otherwise change the nature and
scope of the Services provided under this Agreement from time to time by mutual
written agreement, including changes relating to: (i) the addition of Services;
(ii) the termination of certain Services; (iii) the modification of Services;
(iv) changes to WG Policies, or (v) any other changes that alter the scope of a
Work Agreement, or the nature of the Services (collectively, “Changes”). All
such Changes shall be made in accordance with the procedures set forth in
Appendix 12.1 and the applicable Work Agreement, and shall except as otherwise
provided in Appendix 12.1 only become effective upon the execution by both
Parties of a Change Order.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

23



--------------------------------------------------------------------------------



 



     10.2 Mandatory Changes.
     Notwithstanding Section 10.1 and Appendix 12.1, if WG determines that the
implementation of a Change is required for WG to comply with a change in Laws or
to prevent or mitigate a material adverse effect on WG’s business or operations,
then WG may, upon written notice, require Service Provider to commence with
implementing such Change without agreement on a Change Order, unless
implementing such Change would require Service Provider to violate applicable
Law; provided, however, that (i) if such Change would require Service Provider
to incur additional direct costs (with a reasonable margin), WG will reimburse
Service Provider for such costs on a time and materials basis using the Project
Rates set forth in the rate cards set forth in the applicable Work Agreement for
the applicable Service Tower until the Parties agree on the Change Order and
(ii) if Service Provider performs such Change on a time and materials basis to
allow WG to comply with a change in Laws, such Change will be considered a WG
Compliance Directive.
11. Project and Relationship Management.
     11.1 Contract Governance.
     The Parties shall implement the contract governance procedures set forth in
Appendix 12.
     11.2 Failure to Act.
     Service Provider and its subcontractors will be excused from failures to
perform their obligations under this Agreement or to meet or exceed the Service
Levels, and any resulting damages, to the extent that (i) WG, its Affiliates or
its and their agents (other than Service Provider and its agents and other
persons or entities working on Service Provider’s behalf) fail to perform the
retained services identified in a Work Agreement or other provisions of this
Agreement, or WG, its Affiliates or its and their agents (other than Service
Provider and its agents and other persons or entities working on Service
Provider’s behalf) fail to provide resources required by this Agreement or
fulfill an obligation under this Agreement and (ii) such failure directly causes
Service Provider’s failure to perform; provided, however, that Service Provider
must (x) give WG prompt notice of WG’s, its Affiliates’ or its and their agents’
failure to perform such retained services, provide such resources or fulfill
such obligation resulting in such performance failure, (y) use its reasonable
efforts to continue to perform despite WG’s, its Affiliates’ or its and their
agents’ failure to perform such retained services, provide such resources or
fulfill such obligation under this Agreement and (z) use its reasonable efforts
to mitigate the adverse consequences of WG’s, its Affiliates’ or its and their
agents’ failure to perform such retained services, provide such resources or
fulfill such obligation under this Agreement. Any such failure of WG, its
Affiliates or its and their agents shall not [***] to the extent that Service
Provider is seeking to be excused pursuant to this Section 11.2 and shall only
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24



--------------------------------------------------------------------------------



 



excuse Service Provider and its subcontractors from failing to perform their
obligations under this Agreement or to meet or exceed the Service Levels.
     11.3 Other Providers.
     Service Provider acknowledges that provision of the Services may involve
interaction with other providers of services and products to WG, including
possibly Third Party Providers. Service Provider shall interact with the Third
Party Providers in a manner that facilitates provision of the Services and the
Third Party Providers’ services or products in an orderly manner; provided,
however, that Service Provider’s obligation to cooperate is subject to any Third
Party Provider’s agreement to the confidentiality restrictions that this
Agreement imposes on WG (but only to the extent that Service Provider’s
Confidential Information is involved), and such cooperation will respect Service
Provider’s and WG’s commitments to contractual restrictions and obligations
imposed by WG Third Party Supplier Agreements and Service Provider Third Party
Supplier Agreements. Service Provider shall promptly notify WG of any matter
involving a Third Party Provider that causes or threatens proper provision of
the Services or the provision of any products or services by a Third Party
Provider.
12. Service Provider Personnel and Subcontractors.
     12.1 Key Personnel.
          12.1.1 Generally.
     Each Work Agreement shall list the Key Personnel and their respective
responsibilities to facilitate continuity of Services during the Term. In
assigning such Key Personnel, Service Provider shall represent to WG that such
Key Personnel are qualified to provide and are experienced in providing the
Services to which they are assigned. Unless a Work Agreement specifies
otherwise, Service Provider shall not reassign or remove any such Key Personnel
for [***] from the date that such person is designated as Key Personnel, without
the prior express consent of WG, or unless such person (i) voluntarily resigns
from Service Provider, (ii) is dismissed by Service Provider for cause,
(iii) will be subject to material undue hardship (e.g., marital issues, illness,
etc.), and as a result will terminate his/her employment with Service Provider
if such person is not permitted to be reassigned to another account, or
(iv) dies or is unable to work due to his or her disability. Service Provider
shall, if possible, consult with WG prior to reassigning or removing any Key
Personnel pursuant to subsections (ii) and (iii). Service Provider shall be
responsible for the cost of training and transitioning a replacement Key
Personnel.
          12.1.2 Time and Effort.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25



--------------------------------------------------------------------------------



 



     Unless a Work Agreement specifies otherwise, all Key Personnel shall devote
their full working time and resources to performance of Services for WG under
such Work Agreement.
          12.1.3 Replacements.
     Before replacing any of the Key Personnel, Service Provider shall, at its
sole expense: (i) notify WG of the proposed replacement, selected by Service
Provider in Service Provider’s sole discretion; (ii) introduce the proposed
replacement to appropriate WG representatives; (iii) provide WG with the
proposed replacement’s resume and any other information about such individual’s
qualifications as may be reasonably and lawfully requested by WG; and
(iv) inform WG of the training and knowledge transfer plan to be used by Service
Provider. If, within [***] of WG’s receipt of such information, WG objects to
the proposed assignment on lawful grounds, Service Provider shall review and
confer with WG regarding such objections, and shall attempt to resolve such
concerns in a manner agreeable to both Parties. If the Parties have not been
able to resolve WG’s concerns within [***] after WG’s objection, Service
Provider shall not assign the proposed replacement to that position and shall
propose to WG the assignment of another individual of suitable ability and
qualifications, selected by Service Provider in Service Provider’s sole
discretion, which assignment shall be subject to the review and approval
procedure set forth in this Section 12.1.3; provided, however, that if any of
the Key Personnel terminates their employment with Service Provider or will
terminate his/her employment with Service Provider in accordance with
Section 12.1.1, Service Provider will have the ability to replace such person on
a temporary basis and will work cooperatively and expeditiously with WG to
identify a permanent replacement for such person.
          12.1.4 Replacement Transition.
     In connection with any change of Key Personnel, unless WG otherwise agrees
in a particular instance in writing, Service Provider shall, if it can, provide
that the person to be replaced and the approved replacement have overlapping
service (i.e., dual coverage) of at least fifteen (15) days. Service Provider
shall execute the training and knowledge transfer plan referenced in
Section 12.1.3 at Service Provider’s sole cost.
     12.2 Personnel.
          12.2.1 Qualified Personnel.
     Service Provider and its subcontractors shall provide Personnel with
suitable training, education, skill and other qualifications to perform the
Services under each specific Work Agreement.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

26



--------------------------------------------------------------------------------



 



          12.2.2 Withdrawal/Replacement.
     If WG desires to withdraw or replace any Personnel providing the Services,
WG shall consult with Service Provider. If, after such consultation, WG requests
the withdrawal or replacement of any Personnel, Service Provider and its
subcontractors shall withdraw or replace such Personnel as soon as reasonably
practical, and in connection with such action [***].
          12.2.3 Notification and Replacement.
     Service Provider shall use commercially reasonable efforts to facilitate
the continued employment by Service Provider and its Affiliates of its and their
employees then performing Services pursuant to a Work Agreement. Service
Provider shall notify WG, on a confidential basis, of the termination, and the
reasons therefor, for Service Provider’s or its subcontractor’s termination for
cause of (i) any Personnel in customer-facing positions, handling WG’s money or
financial matters, or that has access to WG Personal Data; (ii) any
subcontractors set forth in Exhibit O, or for whom WG’s prior written consent is
required in accordance with Section 12.5.1; (iii) any Personnel where
termination is related to a breach of WG Policies or violation of applicable
Law. If either (x) the employment of any Personnel performing Services under a
Work Agreement is terminated by Service Provider or such Personnel for any
reason whatsoever, or (y) WG requires the withdrawal or replacement of any
Personnel pursuant to Section 12.2.2, Service Provider and such subcontractor
shall replace such terminated or withdrawn Personnel with new Personnel
appropriately trained for the position that person is assuming. WG shall [***].
          12.2.4 Compliance.
     When Personnel (including those of each subcontractor) are on WG’s
premises, they shall comply with all applicable WG rules, regulations and
policies applicable to other contractors at WG, to the extent such policies have
been provided to Service Provider, including such matters as on-site working
hours, and holidays. WG will comply with WG Polices as set forth in Appendix 1
and Appendix 3. Service Provider acknowledges that it has been provided with
copy of all of the policies referenced on Appendix 1 and Appendix 3. Service
Provider shall provide each of its Personnel performing Services with copies of
such rules, regulations and policies provided by WG and shall monitor such
Personnel’s compliance with such rules, regulations and policies. WG may, in its
sole discretion, approve all Personnel requiring access to any WG facility or
site. Personnel shall only perform applicable Services and shall not work on
other accounts when present on WG premises.
          12.2.5 Screening and Background Checks.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

27



--------------------------------------------------------------------------------



 



          Service Provider shall, at its expense, maintain a program to provide
reasonable assurance that its Personnel performing the Services are trustworthy
and reliable.
          i) All Personnel: Subject to applicable Law and availability in the
relevant jurisdiction, the following are required for all Personnel:

      Searches   Information Required for Search
Local Criminal History Research [***] Years of Residence
  Names to be searched; date of birth; SSN; and all information regarding
jurisdictions to be searched
 
   
Social Locator
  Full name and SSN (or equivalent in countries outside of the United States)
 
   
Education Verification
  Correct name of school; address (at least city and state); year of graduation;
last year attended; campus attended; name of applicant; all former names; date
of birth; SSN; degree earned; name on degree
 
   
Driving Record (if driving a WG vehicle)
  Drivers license number; names as appears on driver’s license; state of
license; SSN; date of birth
 
   
Credit Report (if handling WG funds)
  SSN; current address; date of birth

          ii) Leak Call Services. In addition to the requirements of Section
12.2.5(i), Service Provider shall, at its expense, maintain a program to provide
reasonable assurance that its Personnel performing Leak Call Services and
Personnel managing the Leak Call Services are trustworthy and reliable. Service
Provider may not use Personnel to perform such functions if Service Provider
obtains information indicating such Personnel has tested positive for controlled
substances, tested at or above .04 breath alcohol concentration, or refused to
test. Such program, administered by an independently audited lab, shall consist
of:

  1.   All collection, transportation, testing procedures, test evaluation
measures, quality control measures applicable to laboratories, medical review
officers, record keeping, and reporting of drug test results will conform to the
U. S. Department of Health and Human Services’ “Mandatory Guidelines for Federal
Workplace Programs”, 49 CFR Part 40.     2.   A policy and procedure for
conducting the controlled substance and alcohol tests as approved by WG that
describes how the tests will be conducted, when they will be conducted, and how
records will be audited and retained, including confirmation of all positive
test results by a) a second methodology utilizing

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

28



--------------------------------------------------------------------------------



 



      Gas Chromatography/Mass Spectrometry (GS/MS) and b) a medical review
officer.     3.   The performance of four types of controlled substance tests:  
      (i) Prequalification controlled substance and alcohol testing is a
requirement for all applicants intended for hire or transfer into performing or
managing safety sensitive employees. Prospective employees must submit to a
pre-qualification (NIDA 10 panel) test for the use of controlled substances,
including alcohol, not greater than [***] before the applicant is to begin
performing Leak Call Services. Prior to collection of a urine sample, the
applicant shall be notified that the sample will be tested for the presence of
controlled substances. Applicants who provide a sample that tests positive will
be prohibited from performing Leak Call Services.         (ii) Reasonable cause
controlled substance and alcohol (NIDA 10 panel) – testing protocol to be
implemented when conduct witnessed by a supervisor or company official is
indicative of the use of a controlled substance. All supervisors of Personnel
performing Leak Call Services shall be trained in the identification of actions,
appearance, or conduct that are indicative of the use of a controlled substance.
Where such behavior has been observed, a supervisor shall transport such
Personnel to the collection site within two (2) hours of the witnessing of
indicative behavior. Refusal to submit to the test should result in removal from
performing the Leak Call Services. While awaiting the test results and
confirmation from the medical review officer, such Personnel should be removed
from performing Leak Call Services.         (iii) Post incidence controlled
substance and alcohol NIDA 10 panel tests shall be conducted at the direction
and upon notification from WG. The decision to test is based upon the conclusion
that the Personnel’s actions cannot be ruled out as a contributing factor to an
incident. Upon such notification, a supervisor will escort such Personnel to the
closest testing facility as soon as possible, but no later than two (2) hours of
the notification. A refusal by such Personnel to submit to the test should be
treated as a positive test. Such Personnel should be removed from performing
Leak Call Services for a refusal or until the results are received from the
medical review officer. Any positive result should result in removal from
performing Leak Call Services.         (iv) Random controlled substance (10
Panel NIDA) testing will be conducted quarterly and administered at a fifty
percent (50%) annualized rate so that during any twelve (12) month period the
number of tests conducted will be equal to half of the total pool of covered
Personnel. Personnel providing Leak

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

29



--------------------------------------------------------------------------------



 



      Call Services will be subject to random testing at any time with no
advance notice. The random selection process will ensure each Personnel

30



--------------------------------------------------------------------------------



 



      the same fair and equal chance of being selected. Personnel randomly
selected will be notified by his/her supervisor of the selection and instructed
to immediately go to the designated collection site. Failure to submit to a
random test should be treated as a positive test and Personnel should be removed
from performing Leak Call Services. Positive results confirmed by the medical
review officer should result in such Personnel being removed from performing
Leak Call Services.     4.   Record Retention

  a.   Service Provider will retain the following records for a period of at
least five (5) years:

  (1)   Records of Personnel tested, by type of test, and the results of each
test;     (2)   Documentation of Personnel that refuse to take required
controlled substance and alcohol tests;     (3)   Confirmed positive drug test
results that show that Personnel failed a drug test; this record will also
include: (a) the prohibited drug used; and (b). disposition of the Personnel
(i.e., termination, reassignment);

  b.   Service Provider will retain records confirming supervisory and Personnel
training described in 3(ii) above for at least three (3) years.

     (iii) Other: Additional background check and screening requirements may be
set forth in a Work Agreement.
     In the event that any part of this program is not permitted by applicable
Law without consent, Service Provider shall endeavor to obtain the appropriate
consent. Notwithstanding the foregoing, and including in the event of any
transfer of Leak Calls to a new Service Provider Service Location, Service
Provider shall: (x) assign sufficient Personnel at any given time to handle Leak
Calls, and (y) prevent any Personnel that has not undergone the foregoing
screening program specified above from handling Leak Calls.
          12.2.6 Visas and Immigration Requirements.
     Service Provider shall procure, at its expense, all visas and other
immigration requirements necessary to provide the Services as set forth in an
applicable Work Agreement.
     12.3 No Third Party Beneficiaries.
     Nothing in this Article 12 is intended to provide to any employee of either
Party or the Personnel any benefit or right, or entitle any such employee or the
Personnel to any claim, cause of action, remedy, or right of any kind, the
intent of the Parties being that nothing in this Article 12 shall be deemed to
create any obligations of either Party to any employee of either Party or

31



--------------------------------------------------------------------------------



 



the Personnel or to create any right to any employee of either Party or the
Personnel. No employee of either Party or the Personnel shall have any rights to
enforce this Article 12, either for his or her own benefit or otherwise.
Personnel supplied hereunder are not WG’s employees or agents and Service
Provider shall continue to be fully responsible for their acts. Service
Provider, or its subcontractors (as applicable) shall be solely responsible for
the payment of compensation of the Personnel and Service Provider and its
subcontractors (as applicable) shall inform Personnel that they are not entitled
to any of WG’s employee benefits. Service Provider or its subcontractors (as
applicable), and not WG, shall be solely responsible for payment of worker’s
compensation, disability benefits and benefits similar thereto and unemployment
insurance or for withholding and paying employment taxes for the Personnel.
     12.4 Transfer of WG Personnel.
     If any employees will be transferred from WG to Service Provider, the
applicable Work Agreement will include the human resource provisions.
     12.5 Service Provider’s Use of Subcontractors and Third Party Suppliers.
          12.5.1 Subcontractors.
          12.5.1.1 Service Provider Obligations.
          Service Provider shall not subcontract any portion of the Services or
all or any portion of its obligations under this Agreement without WG’s prior
written consent, except that Service Provider may, without WG’s prior written
consent, (i) enter into subcontracts for third party services or products with
any of the subcontractors listed in Exhibit O as pre-approved as of the
Effective Date, (ii) cause its Affiliates to provide any of the Services,
(iii) enter into subcontracts with (A) natural persons (1) who qualify as
“independent contractors” or “temp employees” of Service Provider who provide
temporary services to Service Provider under independent contractor
relationships of a type commonly referred to in the United States as “1099”
relationships or (2) who provide services to Service Provider on a leased
employee or so-called “staffed- or temp-employee basis” pursuant to contracts
between Service Provider and a staff augmentation or staff supplementation
company, or (B) subcontractors that provide ancillary indirect support services,
or (iv) in the ordinary course of business, enter into a subcontract with an
entity to provide third party services for which the total estimated or
anticipated value of such subcontract is less than [***] in any calendar year.
               12.5.1.2 Limitations.
          Notwithstanding Section 12.5.1.1, WG’s consent shall be required for
Service Provider to subcontract with any person or entity (other than Service
Provider’s
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

32



--------------------------------------------------------------------------------



 



Affiliates) contracted with exclusively to provide services to WG or any of its
Affiliates [***], to provide any of the Leak Call Services [***], or to provide
Services that are expressly identified in a Work Agreement as requiring WG’s
consent for subcontracting [***]. WG’s consent with respect to any
subcontracting shall not relieve Service Provider of its responsibility for the
performance of any of its obligations under this Agreement or constitute WG’s
consent to further subcontracting. In assigning subcontractors to provide the
Services for which WG’s prior written consent is required, Service Provider
shall first obtain WG’s written approval and shall further represent to WG that
such subcontractors are qualified to provide, and are experienced in providing,
the Services to which they are assigned. To the extent WG’s consent for such
subcontractors is required under this Agreement, WG approves the subcontractors
set forth in the applicable Work Agreement, but only with respect to the
specific portions of the Services to be subcontracted to such subcontractor as
set forth in the Work Agreement.
               12.5.1.3 Reassignment or Removal by Service Provider.
          Service Provider shall not, without the consent of WG, reassign or
remove any subcontractor that has been contracted with exclusively to provide
Services to WG. If Service Provider proposes to enter into a Subcontract for
which WG’s prior written consent is required, Service Provider shall clearly set
forth in writing to WG: (i) the specific portions of the Services that Service
Provider proposes to subcontract; (ii) the scope of the proposed subcontract;
(iii) the identity, background, and qualifications of the proposed
subcontractor; and (iv) the type of contract that exists or shall exist between
Service Provider and the subcontractor.
               12.5.1.4 Reassignment or Removal at WG’s Request.
          WG shall have the right: (i) to approve or disapprove the use of
proposed subcontractors for which WG’s prior written consent is required; and
(ii) to revoke its prior approval of a subcontractor for which WG’s prior
written consent was required; provided, however, that WG agrees to relieve
Service Provider from its obligations to meet applicable Service Levels for a
reasonable period of time to the extent impairment is caused by such
discontinuance and to reimburse Service Provider for termination charges (if
any) Service Provider is required to pay such subcontractor to terminate its
agreement with Service Provider and other reasonable fees associated with such
transition, so long as Service Provider uses commercially reasonable efforts to
mitigate such impairment and to avoid such termination charges. Notwithstanding
the foregoing, WG shall have the right to terminate any subcontractor that is an
entity, without payment of any related charges, if WG has the right (whether or
not such right is exercised) to terminate this Agreement, or the applicable Work
Agreement, as a result of the acts or omissions of such subcontractor.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

33



--------------------------------------------------------------------------------



 



               12.5.1.5 Subcontracts.
          Each Subcontract shall be subject to all Data Protection Laws, and to
the extent necessary as determined by WG, the subcontractor entering into such
Subcontract may be required to provide adequate assurance that the WG Personal
Data will be processed in a manner consistent with the Data Protection Laws.
          12.5.2 Third Party Services.
     Notwithstanding Section 12.5.1.1, Service Provider may, without WG’s
consent, subcontract or obtain services that meet all of the following criteria:
(i) the services are not designated as critical functions for the Services in
the applicable Work Agreement; (ii) the services do not involve interaction with
WG’s customers; and (iii) the services do not involve access to or the use of WG
Personal Data. Also, for purposes of this Agreement, a third party that provides
Equipment or Software and associated repair or maintenance services for such
Equipment or Software would not be considered a subcontractor for purposes of
this Agreement solely with respect to the foregoing.
          12.5.3 Service Provider’s Responsibility for Subcontractors.
     With respect to any obligations of Service Provider under this Agreement
performed by subcontractors, Service Provider shall remain responsible for such
obligations in addition to subcontractor compliance with the terms and
conditions of this Agreement to the same extent Service Provider would be
responsible for its own compliance with the terms and conditions of this
Agreement. Service Provider shall not disclose to any subcontractor, or any
third party supplier under a Service Provider Third Party Supplier Agreement,
any of WG’s Confidential Information unless and until such subcontractor, vendor
or supplier has a need to know such Confidential Information and has agreed in
writing to protect the confidentiality of such information in a manner that is
equivalent to that required of Service Provider by Article 15. Service Provider
shall be responsible as WG’s sole point of contact regarding the Services.
13. Audit and Inspection Rights.
WG may conduct audits of Service Provider as set forth in Appendix 10.
14. Business Continuity and Disaster Recovery.
     14.1 Business Continuity Plan.
     Upon the Services Commencement Date for a Service to be performed by
Service Provider under each Work Agreement, Service Provider shall apply Service
Provider’s Business Continuity Plan (as approved by WG and as modified pursuant
to this Agreement) to such Service in accordance with Appendix 13 and the
applicable Work Agreement.

34



--------------------------------------------------------------------------------



 



     14.2 Implementation of Business Continuity Plan.
     Upon the occurrence of a Disaster and as part of the Charges, Service
Provider shall implement the Business Continuity Plan in accordance with
Appendix 13. The occurrence of a Disaster (including any Force Majeure Event)
will not relieve Service Provider of its obligation to implement the Business
Continuity Plan and to provide disaster recovery Services. If the Services are
not restored within the period specified in the Business Continuity Plan, and to
the extent such failure to restore Services is attributable to Service
Provider’s failure to comply with the Business Continuity Plan, WG may [***].
     14.3 Testing of Business Continuity Plan.
     Each Work Agreement shall set forth the frequency with which Service
Provider must, at its own expense, test the Business Continuity Plan, but in no
event shall such tests be conducted less frequently than annually. WG shall have
the right, at any time and from time to time, to review the Business Continuity
Plan as it relates to the Services and request Service Provider to modify or
enhance the Business Continuity Plan as reasonably necessary to address any WG
concerns or policy changes and such modifications or enhancements will be agreed
to and implemented using the Change Request Procedures in Appendix 12.1.
15. Confidentiality.
     15.1 Duty of Confidentiality.
     Each Party acknowledges that it may, in the course of performing its
responsibilities under this Agreement, be exposed to, or acquire, Confidential
Information of the other Party or its Affiliates or their customers or third
parties to whom the other Party or its Affiliates owe a duty of confidentiality.
Recipient agrees to hold the Confidential Information of Discloser in confidence
using the same or greater degree of care it uses with its own most sensitive
information (but in no event less than a reasonable degree of care) and not to
copy, reproduce, sell, assign, license, market, transfer or otherwise dispose
of, give or disclose such information to third parties or to use such
information for any purposes whatsoever other than the performance of this
Agreement or as expressly set forth in this Agreement. Recipient will limit
access to Confidential Information of Discloser to only those of its employees,
agents and contractors having a need-to-know in connection with this Agreement
or provision of the Services. Recipient shall advise all of its employees and
subcontractors who may be exposed to the Confidential Information of Discloser
of their obligations to keep such information confidential in accordance with
this Article 15. Recipient shall, upon expiration or termination of this
Agreement or applicable Work Agreement or otherwise upon demand, either return
to Discloser or destroy and certify in writing to Discloser the destruction of
any and all documents, papers and materials and notes thereon in Recipient’s
possession, including copies or reproductions thereof, to the extent they
contain Confidential Information of Discloser except for any
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

35



--------------------------------------------------------------------------------



 



Confidential Information which is otherwise required to be retained pursuant to
this Agreement, which Confidential Information will continue to be subject to
the terms of this Agreement.
     15.2 Exclusions to Confidential Information.
     Confidential Information shall not include information that Recipient can
show: (i) was or has later become available to the public through no breach of
this Agreement; (ii) was obtained from a third party who rightfully received the
information without the obligation of confidentiality; (iii) was already in the
Recipient’s possession prior to direct or indirect disclosure pursuant to this
Agreement, the Request for Information, the Request for Proposal, or the
Supplemental Request; or (iv) was independently developed by Recipient without
reference to the Confidential Information of Discloser.
     15.3 Permitted Disclosures.
     If the Recipient is requested to disclose all or any part of any
Confidential Information of the Discloser under a discovery request, a subpoena,
or inquiry issued by a court of competent jurisdiction or by a judicial,
administrative, regulatory or governmental agency or legislative body or
committee, or the Recipient determines that disclosure is required under
applicable Law, the Recipient shall, to the extent practicable and subject to
applicable Laws, give prompt written notice of such request or such
determination to the Discloser and shall give the Discloser the opportunity to
seek an appropriate confidentiality agreement, protective order or modification
of any disclosure or otherwise intervene, prevent, delay or otherwise affect the
response to such request or such determination and Recipient shall cooperate in
such efforts. Discloser shall reimburse Recipient for reasonable legal fees and
expenses incurred in Recipient’s effort to comply with this provision. The
Parties agree that this Section 15.3 would be applicable to the extent either
Party intended to make this Agreement or any portion thereof publicly available.
     15.4 Confidentiality Agreements.
     WG and its Affiliates receiving Services shall inform its and their
employees with access to Service Provider’s Confidential Information of their
respective confidentiality obligations under Section 15.1. Service Provider
shall require its subcontractors and employees to execute confidentiality
agreements that contain confidentiality obligations that are no less rigorous
with respect to WG’s Confidential Information than the confidentiality
obligations set forth in this Agreement.
     15.5 Data Protection.
     In the event Service Provider shall have access to any WG Personal Data,
the terms and conditions set forth in Appendix 2 and Appendix 6 shall apply.
     15.6 Strictest Treatment.

36



--------------------------------------------------------------------------------



 



     Service Provider shall comply with the strictest applicable requirements
under this Agreement for any information that meets the definition of more than
one of the following terms: Confidential Information of WG and WG Personal Data.
     15.7 Remedy.
     It is understood and agreed that in the event of a breach of this
Article 15, damages will not be an adequate remedy and the non-breaching Party
shall be entitled to injunctive relief to restrain any such breach, threatened
or actual, notwithstanding Article 22.
     15.8 Attorney Client Privilege/Work Product.
     As a result of its position in providing and performing the Services,
Service Provider may have unique knowledge of certain operations and information
of WG that neither WG nor any of its employees will have in full. In addition,
although Service Provider and WG have not established an employee-employer
relationship, in providing and performing the Services as an independent
contractor, Service Provider may interact with the employees, executive
management, board of directors, accountants and legal counsel to WG in a manner
and with respect to matters that, functionally, may appear to be the same as or
similar to functions performed or previously performed by employees and agents
of WG. Service Provider also acknowledges that certain documents, data and
databases to which Service Provider has access or are created by Service
Provider for WG and all associated communications relating thereto may be
subject to the legal professional client privilege and that such information may
have been or may be prepared in anticipation of litigation and that Service
Provider is performing the Services in respect of such information as an agent
of WG. To the extent that any of the materials or information provided to and
from Service Provider as part of the Services for, and related communications
with, legal counsel of WG (both in-house counsel and outside counsel) may be
subject to WG attorney-client privilege and/or work product privilege, Service
Provider shall reasonably cooperate, at WG’s expense and direction, to take
steps designed to prevent waiver of any privilege with respect thereto. The
foregoing shall not, however, be construed to affect the liability or
obligations of the Parties pursuant to or in connection with this Agreement or
the Services; provided, however, that the Recipient may disclose certain
Confidential Information in accordance with Section 15.3.
     15.9 No Right or License.
     Nothing in this Article 15 shall be construed as obligating either Party to
disclose its Confidential Information to the other Party, or as granting to, or
conferring on, the other Party, expressly or impliedly, any rights or license to
the Confidential Information.
16. Data and Information Security.
     16.1 Safeguarding of WG Data.

37



--------------------------------------------------------------------------------



 



     Service Provider shall establish and maintain safeguards against the
destruction, loss, misuse or alteration of WG Data in the possession of Service
Provider that are no less rigorous than those set forth in Article 15,
Article 16, or Appendix 2. WG shall have the right to establish separate backup
security for WG Data and to keep backup data and data files. Service Provider
shall notify WG immediately in the event of (i) a breach of any Data Protection
Law, (ii) a breach in the security of any WG Data, or (iii) a breach of any
requirement under this Agreement with respect to WG Data and shall also follow
the procedures set forth in Appendix 2 and Appendix 6 with respect thereto.
     16.2 Provision of WG Data.
     Notwithstanding any other provision of this Agreement, Service Provider
shall make all WG Data (complete and unaltered) available at any time to WG and
its authorized agents in the form in which Service Provider is using or storing
such WG Data at no additional charge.
     16.3 Ownership and Use of WG Data.
     As between the Parties, WG Data shall be and remain the property of WG.
Service Provider shall use the WG Data solely to perform Service Provider’s
obligations under this Agreement. Except as expressly permitted in this
Agreement, Service Provider shall not sell, assign, lease, disseminate, or
otherwise dispose of the WG Data or any part thereof to any other person, and
Service Provider shall not commercially exploit any part of the WG Data. Service
Provider shall not possess or assert any property interest in, or any lien or
other right against or to, any WG Data.
     16.4 Data Retention.
          16.4.1 During Term.
     During the Term and subject to Appendix 2, Service Provider shall retain
all WG Data associated with a Work Agreement for as long as WG is required by
Law, or by WG’s Policies set forth in Appendix 1, or as expressly set forth in
such Work Agreement. WG shall inform Service Provider of any such requirements
of Law (subject to Section 18.4) and WG Policies, which shall be incorporated
into the applicable Work Agreement. Nothing in this Article 16 shall relieve
Service Provider of (i) other document retention requirements expressly provided
in this Agreement, or (ii) its obligations in Section 18.4.
          16.4.2 Post-Term.
     Upon termination or expiration of a Work Agreement, or upon request by WG
at any time with respect to particular WG Data not required by Service Provider
to perform Service Provider’s obligations under this Agreement, or at the end of
any specified retention period set forth in such Work Agreement, Service
Provider shall return to WG the WG Data associated with such Work Agreement in
the form and manner reasonably requested by WG (which shall be at no charge to
WG if such form

38



--------------------------------------------------------------------------------



 



and manner was that used by Service Provider, but conversion to a different form
and manner may result in a reasonable charge to WG) including all copies of
documents, papers or other material that may contain or be derived from WG
Confidential Information and delete from its servers any electronic copies of
all such information (excluding for purposes of this Section 16.4.2, copies of
this Agreement) that are in Service Provider’s possession or control, together,
if requested by WG, with a certificate signed by Service Provider in form and
substance reasonably satisfactory to WG, stating that all WG Data has been
returned or destroyed. Service Provider shall remove WG Data from its
applications and databases and shall use mutually approved data destruction
methods to remove WG Data from its back-up systems.
17. Intellectual Property.
     17.1 WG Intellectual Property.
          17.1.1 Trademarks and Service Marks.
     To the extent that the Services permit or require a Party to use the name,
logo or domain name of the other Party, a Party shall, unless otherwise agreed
in a particular instance, adhere to all brand identity standards provided in
writing to the other Party. Any such use of the name, logo or domain name by
that Party does not constitute a trademark license by the Party to the other
Party to use the name, logo or domain name in association with any other
trademark, any product or service that a other Party manufactures, distributes,
sells, or supports, or any service that the other Party performs or renders. The
Parties acknowledge that the company logo and all goodwill associated therewith
of the other Party are, and shall remain, the sole property of the Party that
owns such company logos and no rights are conferred upon the other Party with
respect thereto. Any and all trademarks appearing in any materials and systems
connected with the Services shall contain appropriate trademark
ownership/attribution notices that clearly identify the applicable owner as the
owner of such trademarks.
          17.1.2 WG Intellectual Property.
     WG shall be, and shall remain, the sole and exclusive owner of all WG
Intellectual Property. Subject to the other terms and conditions of this
Agreement, WG hereby grants to Service Provider and its subcontractors providing
the Services, during the Term and during the period Termination Assistance
Services are being provided, a non-exclusive, worldwide, royalty-free,
non-transferable license to use, copy, maintain, modify, enhance and create
derivative works of the WG Intellectual Property solely for the purpose of
providing the Services to WG pursuant to this Agreement. Neither Service
Provider nor its subcontractors shall be permitted to use WG Intellectual
Property for the benefit of any entities other than WG and its Affiliates.
Except as requested or approved by WG, or as otherwise provided in this
Agreement, Service

39



--------------------------------------------------------------------------------



 



Provider and its subcontractors shall cease all use of WG Intellectual Property
at the end of the Term and after Termination Assistance Services are
discontinued.
          17.1.3 WG Work Product.
     All WG Work Product shall be considered “works made for hire” and shall be
owned by WG and WG shall be, pursuant to the Copyright Act, the author of such
work. If any WG Work Product may not be considered a “work made for hire” under
applicable Law, Service Provider hereby agrees to irrevocably assign to WG, upon
payment of all applicable separately identifiable Charges as provided in the
applicable Work Agreement, all of Service Provider’s right, title, and interest
in and to the WG Work Product, including all Intellectual Property Rights
therein (excluding rights in Pre-Existing Service Provider Intellectual Property
and Independently Acquired Intellectual Property), and waives any moral rights
therein. Service Provider acknowledges that WG and the successors and assigns of
WG shall have the right to obtain and hold in their own name any Intellectual
Property Rights and other proprietary rights in and to all WG Work Product.
Service Provider shall execute any documents and take any other actions
reasonably requested by WG to effectuate the purposes of this Section 17.1.3. To
the extent that the WG Work Product includes or incorporates any Pre-Existing
Service Provider Intellectual Property or Independently Acquired Intellectual
Property, Service Provider hereby grants to WG and its Affiliates, during and
after the Term, a paid-up, royalty-free, perpetual, irrevocable, worldwide,
non-exclusive, and transferable right to use, copy, maintain, modify, enhance
and create derivative works of such Service Provider Intellectual Property
(i) solely as embedded in such WG Work Product, and (ii) solely in connection
with WG’s and its Affiliates’ respective businesses for the receipt or delivery
of services that are substantially similar to the Services; provided, however,
that WG and its Affiliates (or their successors) may sub-license such rights to
unrelated third parties solely in connection with WG’s own business and solely
for the purpose of providing services substantially similar to the Services to
WG, its Affiliates or their successors.
          17.1.4 Service Provider’s Subcontractors.
     Each of Service Provider’s subcontractors that creates any WG Work Product
shall be required by Service Provider to execute written agreements
(i) assigning to WG (or to Service Provider who shall then in turn assign to
WG), without further consideration, all of its right, title, and interest in and
to such WG Work Product, including all Intellectual Property Rights therein, and
(ii) agreeing to execute any documents and take any other actions reasonably
requested by WG (or Service Provider, on WG’s behalf) to effectuate the purposes
of this Section 17.1.4.
     17.2 Service Provider Intellectual Property.
          17.2.1 Service Provider Intellectual Property.

40



--------------------------------------------------------------------------------



 



     Service Provider and its Affiliates shall be, and shall remain, the sole
and exclusive owners of all Service Provider Intellectual Property. Subject to
the other terms and conditions of this Agreement, Service Provider, on behalf of
itself and its Affiliates, hereby grants to WG, for itself and its Affiliates, a
non-exclusive, worldwide, royalty free (during the Term), non-transferable
license, with the right to sublicense to third parties solely for the purpose of
providing services to WG and its Affiliates (provided that a Service Provider
Competitor may not be a sublicensee thereof unless contractually obligated to
keep such Service Provider Intellectual Property confidential), to use and
maintain the Service Provider Intellectual Property that is incorporated in, or
provided as part of, the Services. Service Provider may use the Service Provider
Intellectual Property for any purpose, including for the purpose of providing
services to a third party.
          17.2.2 Deliverables.
     During the Term of the applicable Work Agreement, Service Provider shall
create Deliverables as set forth in an applicable Work Agreement or Change
Order. All Deliverables shall be owned by Service Provider and Service Provider
shall be, pursuant to the Copyright Act, the author of such work, provided that
Service Provider shall remove WG’s Confidential Information contained in such
Deliverables, if any, prior to making such Deliverables available to any third
party. Service Provider hereby grants to WG and its Affiliates during and after
the Term a perpetual, paid-up, royalty-free, worldwide, non-exclusive,
sub-licensable but otherwise non-transferable (except to a successor) right to
use, copy, maintain, modify, enhance and create derivative works of such
Deliverables (including any Service Provider Intellectual Property incorporated
therein) solely in connection with WG’s own business for the receipt or delivery
of services substantially similar to the Services to WG or its Affiliates;
provided, however, that (i) WG may sublicense such rights to unrelated third
parties solely in connection with WG’s own business and solely for the purpose
of providing services to WG, its Affiliates or their successors, and (ii) if
such Deliverable is a discrete deliverable subject to separately identifiable
Charges, the foregoing license shall become irrevocable once such Charges have
been paid to Service Provider.
     17.3 Disclosure and Delivery of All Deliverables and Work Product.
     Upon completion of the Services or the termination of a project and subject
to the transfer provisions of Section 17.1.3, Service Provider shall use all
commercially reasonable efforts to disclose fully and to deliver promptly to WG
all of the Deliverables and WG Work Product, including related object and source
code, as well as any and all copies, summaries or extracts of such WG Work
Product; provided that, subject to the restrictions of this Agreement, Service
Provider shall have the right to retain one copy of any and all reports and
other work product associated therewith for its own files for reference only.
     17.4 No Other Licenses.

41



--------------------------------------------------------------------------------



 



     This Agreement does not grant or otherwise give either Party ownership in,
or other proprietary rights or license to use, the other Party’s Intellectual
Property Rights except as expressly provided for herein or in an applicable Work
Agreement.
     17.5 Service Provider and Third Party Intellectual Property.
     To the extent Service Provider desires to include any Service Provider
Intellectual Property or other third party Intellectual Property in any WG Work
Product or Deliverables to be provided or licensed to WG that would not be
covered by the licenses granted to WG under Sections 17.1.3 and Section 17.2
above, Service Provider shall (i) notify WG prior to such inclusion,
(ii) identify all such Service Provider Intellectual Property and third party
Intellectual Property in the applicable Work Agreement, and (iii) not proceed
with such inclusion without first obtaining WG’s consent. During the Term and
except as set forth in an applicable Work Agreement, Service Provider shall have
financial and administrative responsibility for obtaining any Consents and any
additional licenses that may be necessary for Service Provider to use such third
party Intellectual Property or Service Provider Software during the Term in the
provision of Services and to grant the licenses set forth in this Article 17,
and WG shall have financial and administrative responsibility for obtaining any
Consents and any additional licenses that may be necessary for Service Provider
to use the WG Software and WG Systems in the provision of Services. The Party
financially and administratively responsible for obtaining the Consent shall
obtain such Consent. Such responsibility will include the payment of any
required transfer, upgrade, access, license or similar fees or charges related
thereto. The other Party will provide reasonable assistance to the responsible
Party in obtaining such Consent. The Parties will cooperate to obtain such
Consents in a cost effective and efficient manner.
     If any Consent cannot be obtained, the Parties will (i) make any
appropriate adjustments to their respective obligations under this Agreement,
all to the extent necessary due to a failure to obtain such Consents, and
(ii) seek to establish mutually acceptable alternative arrangements so that the
Parties may perform their respective obligations under this Agreement by
alternative means. After the Term, Service Provider shall use commercially
reasonable efforts to obtain the right for WG and its Affiliates, as applicable,
to use such third party Intellectual Property, or to have a third party use such
third party Intellectual Property on WG’s and its Affiliates’ behalf.
     17.6 Inventions.
     Each Party, and their respective Affiliates, shall own any Inventions
created, conceived or developed by such Party or Affiliate in connection with
this Agreement. WG hereby grants to Service Provider a non-exclusive, worldwide,
paid-up, perpetual, irrevocable and transferable license under all Inventions,
and any patent applications and patents issued thereon, created, conceived or
developed by WG or its employees, whether alone or jointly with others, in
connection with the Services, WG Work Product or Deliverables, with the right to
sublicense, to make, have made, use, copy, maintain, modify, enhance and create
derivative works of such Inventions. Service Provider hereby grants to WG and
its Affiliates a nonexclusive, worldwide, paid-up, perpetual, irrevocable and
transferable license under all Inventions, and any patent applications and
patents issued thereon, created, conceived or developed by Service Provider or
its employees, whether alone or jointly with others, in connection with the
provision of Services,

42



--------------------------------------------------------------------------------



 



WG Work Product or Deliverables, with the right to sublicense, to make, have
made, use, copy, maintain, modify, enhance and create derivative works of such
Inventions. The Parties shall jointly own any Inventions that is jointly
developed by the Parties, without any duty of accounting, and without payment of
license, royalties, or any other fees; provided, however, that a Party shall
remove the other Party’s Confidential Information contained in such Intellectual
Property, if any, prior to making such Inventions available to any third party.
Subject to the preceding sentence, neither Party shall be restricted from
marketing or commercializing such jointly owned Inventions. The Parties shall
jointly have all right, title, and interest in and to any patents arising from
jointly owned Inventions. Each Party agrees to execute any documents and take
other actions as may be necessary or reasonably requested by the other Party (at
such other Party’s expense) to perfect or register such other Party’s joint
ownership of any jointly owned Inventions.
     17.7 Residual Rights.
     So long as a Party complies with its obligations under this Agreement
(including with respect to Intellectual Property Rights and license rights and
its confidentiality and data protection obligations), nothing in this Agreement
is intended to preclude a Party from acquiring, marketing, developing,
distributing, licensing, or using for itself or others, services, products or
technology that are the same as or similar to those provided pursuant to this
Agreement. Furthermore, subject to the rights that the other Party may have with
respect to patents or copyrights, a Party will continue to be free to use the
general knowledge, skills and experience and any Residual Rights that are
acquired or used in the course of providing or receiving the Services.
18. Representations, Warranties and Covenants.
     18.1 Service Provider Representations, Warranties and Covenants.
          18.1.1 Authorization.
     Service Provider represents and warrants: (i) that this Agreement has been
validly executed and delivered by Service Provider and that the provisions set
forth in this Agreement constitute legal, valid, and binding obligations of
Service Provider enforceable against Service Provider in accordance with their
terms, subject to bankruptcy, insolvency, reorganization and other laws
affecting creditors’ rights generally, and with regard to equitable remedies, to
the discretion of the court before which proceedings to obtain such remedies may
be pending; (ii) that Service Provider has all requisite power and authority to
enter into this Agreement (including the power and authority to enter into any
agreements required under applicable Data Protection Laws and any other
agreements the forms of which are attached hereto on behalf of its Affiliates)
and to carry out the transactions contemplated by this Agreement, and that the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all

43



--------------------------------------------------------------------------------



 



requisite action on the part of Service Provider; (iii) that Service Provider’s
execution and delivery of this Agreement and Service Provider’s performance or
compliance with the terms of this Agreement shall not conflict with, result in a
breach of, constitute a default under, or, other than the Consents, require the
consent of any third party under any license, sublicense, lease, contract,
agreement, or instrument to which Service Provider is bound or by which its
properties are subject; and (iv) that Service Provider has not authorized any
third party to act as a broker or finder or in any similar capacity in
connection with the transactions contemplated by this Agreement.
          18.1.2 Professional Services.
     Service Provider represents and warrants that Service Provider will perform
the Services and the Termination Assistance Services in a professional and
workmanlike manner in accordance with accepted industry standards of leading
providers of information technology and business process outsourcing services
providing services similar to the Services.
          18.1.3 Employees.
     Service Provider represents and warrants that the Services and Termination
Assistance Services will be performed by employees of Service Provider within
the scope of their employment or by third party subcontractors retained in
accordance with the terms of this Agreement, all of whom are under written
obligations to assign to Service Provider all right, title and interest,
including all Intellectual Property Rights, in the Services, Termination
Assistance Services, WG Work Product and Deliverables to Service Provider.
Service Provider also represents and warrants that any employee, agent, or
contractor assigned by Service Provider to provide Services or Termination
Assistance Services under this Agreement shall be deemed to be an employee,
agent, or contractor of Service Provider.
          18.1.4 Non-Infringement.
     Service Provider represents and warrants that: (i) any hardware, software,
documents or other materials provided under this Agreement or any Work
Agreement, including any Pre-Existing Service Provider Intellectual Property,
Independently Acquired Intellectual Property, Deliverables and WG Work Product
do not and shall not infringe or otherwise conflict with the Intellectual
Property Rights of a third party; and (ii) it shall perform the Services and
Termination Assistance Services under this Agreement in a manner that does not
and shall not infringe, or constitute an infringement or misappropriation of,
any Intellectual Property Rights of any third party; provided, however, that
WG’s sole and exclusive remedy for a breach of this warranty shall be WG’s
rights under Section 19.1.
          18.1.5 No Unlawful or Unauthorized Actions.
     Service Provider represents and warrants that it has not violated and will
not violate any applicable Laws or any WG Policies regarding the offering of
unlawful

44



--------------------------------------------------------------------------------



 



inducements, and, except as otherwise expressly provided in this Agreement, it
has not taken and will not take any actions that (i) create, or purport to
create, any obligation on behalf of WG, or (ii) grant, or purport to grant, any
rights or immunities to any third party under WG Intellectual Property.
          18.1.6 Viruses/Disabling Code.
     Service Provider represents and warrants that any Software provided or used
(other than WG Software owned by or licensed to WG) by Service Provider as part
of the Services (including Service Provider Software and Service Provider Third
Party Software) or developed for WG (i) does not and shall not contain any
malicious code designed to intentionally disable, slowdown, impair or otherwise
shut down WG’s System, including any viruses, disabling code, time bombs or
Trojan horses, except to the extent attributable to any action by WG; and
(ii) shall be interoperable with other Software used by Service Provider that
may deliver records to WG Software, receive records from such WG Software or
interact with such WG Software, including to back-up and archive data, excluding
operation failures and other problems that arise as a consequence of defects in
the WG Data, WG Software or other Software not provided by or through the
Service Provider, its Affiliates or their subcontractors.
          18.1.7 New Software.
     When Service Provider develops Software pursuant to a Work Agreement or a
Change Order, Service Provider and WG shall jointly prepare specifications for
such Software, and Service Provider shall warrant for the time period (if any)
specified in the applicable Work Agreement or Change Order that such Software
shall perform in accordance with such specifications in all material respects.
Service Provider shall use and comply with generally accepted coding practices
and any standards or requirements expressly set forth in an applicable Work
Agreement.
          18.1.8 Continuing Warranties.
     Service Provider covenants that each of the representations and warranties
set forth in this Section 18.1 and each other express representation and
warranty of Service Provider in this Agreement, shall remain true and correct
during the Term. To the extent that any such representation or warranty becomes
untrue in any material respect during the Term, Service Provider shall notify WG
of the facts and circumstances surrounding such situation.
     18.2 WG Representations, Warranties and Covenants.
          18.2.1 Authorization.
     WG represents and warrants: (i) that this Agreement has been validly
executed and delivered by WG and that the provisions set forth in this Agreement

45



--------------------------------------------------------------------------------



 



constitute legal, valid, and binding obligations of WG enforceable against WG in
accordance with their terms, subject to bankruptcy, insolvency, reorganization
and other laws affecting creditors’ rights generally, and with regard to
equitable remedies, to the discretion of the court before which proceedings to
obtain such remedies may be pending; (ii) that WG has all requisite power and
authority to enter into this Agreement (including the power and authority to
enter into any agreements required under applicable Data Protection Laws and any
other agreements the forms of which are attached hereto) and to carry out the
transactions contemplated by this Agreement, and that the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated by this Agreement have been duly authorized by all requisite action
on the part of WG; (iii) that WG’s execution and delivery of this Agreement and
WG’s performance or compliance with the terms of this Agreement shall not
conflict with, result in a breach of, constitute a default under, or, other than
the Consents, require the consent of any third party under any license,
sublicense, lease, contract, agreement, or instrument to which WG is bound or by
which its properties are subject; and (iv) that WG has not authorized any third
party to act as a broker or finder or in any similar capacity in connection with
the transactions contemplated by this Agreement, provided that Service Provider
acknowledges that WG has engaged EquaTerra, Inc. in an advisory capacity with
respect to this Agreement and the transactions contemplated herein.
          18.2.2 Non-Infringement.
     WG represents and warrants that: (i) any hardware, software, documents or
other materials provided under this Agreement, including any WG Intellectual
Property and WG Software that is owned by WG do not and shall not infringe or
otherwise conflict with the Intellectual Property Rights of a third party;
provided, however, that Service Provider’s sole and exclusive remedy for a
breach of the warranty in this Section 18.2.2 shall be Service Provider’s rights
under Section 19.2.
          18.2.3 No Unauthorized Actions.
     WG represents and warrants that it has not taken and will not take any
actions that, except as expressly provided by this Agreement (i) create, or
purport to create any obligation on behalf of Service Provider, or (ii) grant,
or purport to grant, any rights or immunities to any third party under Service
Provider Intellectual Property.
          18.2.4 Viruses/Disabling Code.
     WG represents and warrants that any WG Software owned by it, as provided in
its unmodified state by WG to Service Provider, does not contain any malicious
code designed to intentionally disable, slowdown, impair or otherwise shut down
Service Provider’s systems, including any viruses, disabling code, time bombs or
Trojan horses, except to the extent attributable to any action by Service
Provider.
          18.2.5 Continuing Warranties.

46



--------------------------------------------------------------------------------



 



     WG covenants that each of the representations and warranties set forth in
this Section 18.2 and each other express representation and warranty of WG in
this Agreement, shall remain true and correct during the Term. To the extent
that any such representation or warranty becomes untrue in any material respect
during the Term, WG shall notify Service Provider of the facts and circumstances
surrounding such situation.
     18.3 Disclaimer.
     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES MAKE
NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER,
INCLUDING FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, INFORMATIONAL
CONTENT, SYSTEMS INTEGRATION, NON-INFRINGEMENT, INTERFERENCE WITH ENJOYMENT, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, SOFTWARE, HARDWARE,
DELIVERABLES, OR OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT. SERVICE PROVIDER
DOES NOT REPRESENT OR WARRANT THAT THE OPERATION OF ANY SOFTWARE WILL BE
UNINTERRUPTED OR ERROR FREE.
     18.4 Compliance with Laws.
          18.4.1 WG Compliance.
     WG shall comply with all Laws Applicable to WG and all Generally Applicable
Laws as they apply to WG and shall be responsible for any fines, penalties,
sanctions and interest imposed on Service Provider or WG by a Governmental
Authority to the extent directly resulting from (i) the failure of WG to comply
with Laws Applicable to WG or Generally Applicable Laws as they apply to WG,
except to the extent caused by Service Provider’s failure to fulfill its
obligations under this Agreement, (ii) the compliance by Service Provider with a
WG Compliance Directive, or (ii) the failure of WG to issue a WG Compliance
Directive. WG shall promptly notify Service Provider of any non-compliance by WG
with Laws Applicable to WG or Generally Applicable Laws as they apply to WG that
impacts Service Provider upon learning thereof. WG shall work expeditiously to
remedy such non-compliance and the Parties will otherwise cooperate in a
commercially reasonable manner with each other to allow for the Services to be
provided to the extent legally permissible. Service Provider shall be
responsible for any fines, penalties, sanctions and interest imposed on WG by a
Governmental Authority resulting from WG’s noncompliance with Laws Applicable to
WG or Generally Applicable Laws as they apply to WG that is a direct result of
Service Provider’s failure to perform the Services. To the extent of any change
in Laws Applicable to WG or Generally Applicable Laws as they apply to WG, or a
change to the Service as a result of a WG Compliance Directive, the cost of such
change shall be borne by WG. With respect to this Section 18.4.1, a Work
Agreement may specify specific obligations with respect to compliance with Laws.
The Parties

47



--------------------------------------------------------------------------------



 



agree that in the case of a conflict between the terms and conditions of this
Section 18.4.1 and a specific obligations on WG with respect to compliance with
Laws contained in a Statement of Work with respect to whether an obligation is
an obligation to comply with Laws Applicable to WG, the specific obligation in a
Work Agreement with respect to compliance shall be deemed to be an obligation to
comply with Laws Applicable to WG.
          18.4.2 Service Provider Compliance.
               18.4.2.1 Laws Applicable to Service Provider.
          Service Provider shall perform the Services in compliance with all
Laws Applicable to Service Provider, all Generally Applicable Laws as they apply
to Service Provider, and all WG Compliance Directives, and shall be responsible
for any fines, penalties, sanctions and interest imposed on Service Provider or
WG by a Governmental Authority to the extent directly resulting from the failure
of Service Provider to comply with (i) Laws Applicable to Service Provider or
(ii) Generally Applicable Laws as they apply to Service Provider or a WG
Compliance Directive, except to the extent caused by WG’s failure to fulfill its
obligations under this Agreement. Service Provider shall promptly notify WG in
writing of non-compliance by Service Provider with Laws Applicable to Service
Provider or Generally Applicable Laws as they apply to Service Provider or WG
Compliance Directives that impacts WG upon learning thereof. Service Provider
shall work expeditiously to remedy such non-compliance and the Parties will
otherwise cooperate in a commercially reasonable manner with each other to allow
for the Services to be provided to the extent legally permissible. To the extent
a change in Laws Applicable to Service Provider or Generally Applicable Laws as
they apply to Service Provider is such that had WG not entered into this
Agreement it would have had to modify its internal services as a consequence of
such change in Laws Applicable to Service Provider or Generally Applicable Laws
as they apply to Service Provider, the costs of such change in Laws Applicable
to Service Provider or Generally Applicable Laws as they apply to Service
Provider shall be borne by WG to the extent of such modifications; provided,
however, to the extent that the costs of such change are allocable to multiple
customers of Service Provider, such costs shall be equitably allocated to WG and
such customers. To the extent of any other change in Laws Applicable to Service
Provider or Generally Applicable Laws as they apply to Service Provider, the
cost of such change in Laws Applicable to Service Provider or Generally
Applicable Laws as they apply to Service Provider shall be borne by Service
Provider. In the event of any changes in Laws, Service Provider shall implement
any necessary modifications to the Services prior to the deadline imposed by the
Governmental Authority having jurisdiction for such change, in accordance with
Section 10.2. With respect to this Section 18.4.2.1, a Work Agreement may
specify specific obligations with respect to compliance with Laws. The Parties
agree that in the case of a conflict between the terms and conditions of this
Section 18.4.2.1 and specific obligations of Service Provider with respect to
compliance with Laws contained in a Work Agreement with

48



--------------------------------------------------------------------------------



 



respect to whether an obligation is an obligation to comply with Laws Applicable
to Service Provider, the specific obligation in a Work Agreement with respect to
compliance shall be deemed to be an obligation to comply with Laws Applicable to
Service Provider.
               18.4.2.2 Compliance Directives.
          WG shall instruct Service Provider as to the manner in which Service
Provider should perform the Services or implement changes to the Services so as
to comply with any Laws Applicable to WG or Generally Applicable Laws as they
apply to WG (a “WG Compliance Directive”). WG may, at any time after the
Effective Date, identify the specific obligations of Service Provider that so
enable WG to comply with any Laws Applicable to WG or Generally Applicable Laws
as they apply to WG, including compliance with applicable WG Policies and
meeting specific Service Levels,

49



--------------------------------------------------------------------------------



 



and such identification will serve as the WG Compliance Directive relating
thereto. Service Provider shall be authorized to act and rely on, and shall
implement, each WG Compliance Directive in the performance and delivery of the
Services. Subject to Section 10.2, any changes to the Services necessitated by a
new WG Compliance Directive shall be as agreed by the Parties in accordance with
the Change Request Procedures. To the extent that the costs of such Changes are
allocable to multiple customers of Service Provider, such costs shall be
equitably allocated to WG and such customers.
               18.4.2.3 Interpretive Issues.
     If Service Provider determines in good faith that the performance of the
Services requires an interpretation of any aspect of a WG Compliance Directive
(an “Interpretive Issue”), Service Provider shall give WG a written request for
interpretation, which shall include the factual scenario in issue for
resolution. WG shall as soon as practical instruct Service Provider in writing
with respect to each such Interpretive Issue so presented to it, and Service
Provider is authorized to act and rely on, and shall promptly implement such WG
instruction(s) in the performance and delivery of the Services as agreed by the
Parties in accordance with the Change Request Procedures. All WG interpretative
responses regarding Interpretive Issues shall be deemed WG Compliance
Directives. WG shall be responsible for any fines, penalties, sanctions or
interest imposed on Service Provider or WG by a Governmental Authority resulting
from Service Provider’s failure to comply with WG Compliance Directives to the
extent such fines or penalties result directly from WG’s failure to respond,
within a reasonable period of time, to a written request by Service Provider for
interpretation of a WG Compliance Directive.
          18.4.3 Material Impact on Changes of Law.
     If the implementation of a WG Compliance Directive pursuant to Section
18.4.2.2 or a Change due to change in Laws Applicable to WG or Generally
Applicable Laws as they apply to WG or, (subject to Section 18.4.2.2), Laws
Applicable to Service Provider or Generally Applicable Laws as they apply to
Service Provider, results in WG being required to pay Service Provider charges
that represent an increase of greater than [***] in the monthly Charges for the
Services to which such WG Compliance Directive or Change relates, or a material
reduction in the quality or scope of such Services, then WG shall have the right
to terminate such Services or this Agreement by giving Service Provider [***]
notice of such termination and payment of the applicable Termination Charges for
termination pursuant to this Section 18.4.3. Otherwise, Service Provider and WG
will execute the Change in accordance with the Change Request Procedures.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

50



--------------------------------------------------------------------------------



 



          18.4.4 Notification.
     Service Provider will notify WG of any changes in Laws Applicable to WG,
Laws Applicable to Service Provider or Generally Applicable Laws, or of any
non-compliance by WG with Laws Applicable to WG or Generally Applicable Laws of
which Service Provider employees providing the Services become aware; provided,
however, that notwithstanding anything to the contrary in the Agreement
(i) failure of Service Provider to notify WG of such changes in Laws Applicable
to WG, Laws Applicable to Service Provider or Generally Applicable Laws, or of
such non-compliance with Laws Applicable to WG or Generally Applicable Laws
shall not be deemed a breach of this Agreement by Service Provider, and
(ii) nothing in this Section 18.4.4 or in this Agreement shall be read to
require Service Provider to maintain, staff or fund a legal compliance
organization. To the extent that Service Provider employees do not notify WG of
changes in Laws Applicable to WG or Generally Applicable Laws or of WG’s
non-compliance with Laws Applicable to WG or Generally Applicable Laws, Service
Provider agrees to meet with WG and discuss in good faith how Service Provider
might improve its ability to provide such notifications (subject always to the
conditions in the previous sentence).
          18.4.5 Miscellaneous.
          Notwithstanding anything to the contrary in this Agreement:
          (i) neither WG nor Service Provider will be required to undertake any
activity that would violate any Laws,
          (ii) Service Provider will not be required to provide, and nothing in
this Agreement will be construed as the provision by Service Provider of, any
legal, accounting, audit, attest, tax or other similar professional advice, and
          (iii) Service Provider will not be required to maintain, staff or fund
a legal compliance organization.
19. Indemnification
     19.1 Service Provider’s Indemnity
          19.1.1 General.
     Service Provider shall indemnify, defend, and hold harmless the WG
Indemnified Parties, in accordance with the procedures described in
Section 19.3, from and against any and all Claims and threatened Claims to the
extent arising out of, or relating to, any of the following with respect to this
Agreement:

51



--------------------------------------------------------------------------------



 



          (i) any bodily injury or damage to tangible property where such
accident, injury or damage results from [***] of Service Provider or its
subcontractors or employees;
          (ii) subject to the Enhanced Cap, a violation of Data Protection Laws
applicable to Service Provider or a failure to follow a WG Compliance Directive
pertaining to Data Protection Laws, both with respect to WG Personal Data,
unless Service Provider is given a WG Compliance Directive, there is no way to
comply with both the WG Compliance Directive and the Data Protection Laws, and
Service Provider has previously informed WG that Service Provider cannot comply
with both the WG Compliance Directive and Data Protection Laws;
          (iii) the employment, engagement or termination of the employment or
engagement of an employee or subcontractor of Service Provider or claim by any
employees, or subcontractors of Service Provider or on behalf of any employees
or subcontractors of Service Provider [***];
          (iv) any failure by Service Provider to pay, remit or discharge any
Taxes (including interest and penalties) for which Service Provider is
responsible as set forth in Section 5.6 and Appendix 5, or any Work Agreement;
          (v) any breach by Service Provider of any Assigned Agreement or acts
or omissions of Service Provider in connection with any Assigned Agreement
occurring subsequent to the assignment of such Assigned Agreement to Service
Provider by WG;
          (vi) any claims made by Service Provider’s subcontractors or vendors
in connection with the Services provided hereunder except to the extent caused
by WG or its Affiliates;
          (vii) (A) offers of employment to Transferring Employees by Service
Provider that are inconsistent with Exhibit G, to the extent inconsistent with
Exhibit G; and (B) except for such acts directed by WG to be undertaken by
Service Provider, any alleged act or omission by Service Provider or its
Personnel giving rise to potential liability arising out of or relating to (1)
any employment related claims of or on behalf of Transferred Employees arising
on and after the Hire Date and relating to their employment by Service Provider,
and (2) any claims that Service Provider has violated any Worker Notification
Law or other claims of or on behalf of Transferred Employees arising as a result
of claims arising after the Hire Date for breach of a written or oral contract
of employment with Service Provider, employee benefits plans, policies, or
programs for which the Transferred Employees are eligible in
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

52



--------------------------------------------------------------------------------



 



accordance with the terms of such express contract of employment with Service
Provider, or with respect to any claims by such employees under such plans,
policies, or programs during the Transferred Employees’ employment with Service
Provider;
          (viii) any breach of Service Provider’s representations or warranties
set forth in Section [***] ; and
          (ix) Service Provider’s failure to obtain, maintain or comply with
applicable Consents.
          19.1.2 Intellectual Property.
     Service Provider shall indemnify, defend and hold harmless the WG
Indemnified Parties, in accordance with the procedures described in
Section 19.3, from and against any and all Claims arising out of any actual or
alleged infringement or misappropriation of any Intellectual Property Rights
owned by a third party relating to the [***] (collectively, “Service Provider
Indemnified Items” and individually, a “Service Provider Indemnified Item”),
including any Claims alleging or establishing that: (i) WG’s permitted use under
this Agreement of the Service Provider Indemnified Items infringes or
misappropriates any Intellectual Property Rights of a third party; or (ii) the
processes utilized by Service Provider in providing the Services to WG infringe
or misappropriate any Intellectual Property Rights of a third party; provided,
however, that Service Provider’s obligation to indemnify for patent infringement
shall be limited to (A) for Services, to patents that have issued at any time
prior to the Execution Date [***], and (B) for Deliverables and WG Work Product,
to patents that have issued any time prior to the Execution Date[***], in each
case, in [***]. Notwithstanding anything to the contrary under this Agreement,
Service Provider will not have any liability whatsoever under this Agreement
with the respect to any Claim or threatened Claim made [***].
          19.1.3 Limitations.
     Service Provider’s indemnification obligations under Section 19.1.2 shall
not extend to any Claims to the extent resulting from, or relating to (i) WG’s
use of the Service Provider Indemnified Item outside the scope of any applicable
license granted by Service Provider; (ii) modification of a Service Provider
Indemnified Item, unless such modification was done with the authorization of
Service Provider, or at the request of Service Provider or someone working on
behalf of Service Provider; (iii) WG’s failure to use corrections or
enhancements made available by Service Provider at no additional charge to WG;
(iv) WG’s use of the Service Provider Indemnified Item in combination with any
product or information not owned or developed by Service Provider, where such
combination causes the infringement [***]; (v) WG’s distribution, marketing or
use for the benefit of third parties [***]; or (vi) the use of
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

53



--------------------------------------------------------------------------------



 



information, direction, specification or materials provided by WG or any third
party (excluding subcontractors and Affiliates of Service Provider) to the
extent such information, direction, specification or materials constitute the
elements of the claim).
          19.1.4 Duty to Correct.
     In addition to any other remedy available to WG under this Agreement or
otherwise, if the Service Provider Indemnified Item or any portion thereof is
held to constitute an infringement of any Intellectual Property Right held by
any third party or its use as contemplated by this Agreement be enjoined or
threatened to be enjoined, Service Provider shall promptly notify WG and within
a commercially reasonable period of time, at Service Provider’s expense,
(i) procure for WG the right to continue to use the same, as delivered under the
applicable Work Agreement, or (ii) replace or modify the Service Provider
Indemnified Item, or portion thereof with a version that is non-infringing,
provided that the replacement or modified version must be equivalent to or
better than the Service Provider Indemnified Item being replaced or modified. If
(i) and (ii) are not available to Service Provider, in addition to any other
damages or expenses reimbursed under this Section 19.1, Service Provider shall
reimburse WG for any separate, discernable Charges paid by WG to Service
Provider for any affected Deliverable or Work Product [***].
          19.1.5 Third Party Indemnities.
     Service Provider shall use commercially reasonable efforts to extend the
benefit to WG Indemnified Parties of any warranties and indemnities related to
Intellectual Property Rights and, with respect to any Software provided by
Service Provider to WG, to freedom of such Software from viruses or other
malicious code, which warranties and indemnities are provided to Service
Provider through any Service Provider Third Party Supplier Agreements, or
through any agreement with a third party licensing such Software to Service
Provider.
     19.2 WG’s Indemnity.
          19.2.1
     WG shall defend, indemnify and hold harmless the Service Provider
Indemnified Parties, in accordance with the procedures described in
Section 19.3, from and against any and all Claims and threatened Claims to the
extent arising out of, or relating to, any of the following with respect to this
Agreement:
          (i) any bodily injury or damage to tangible property where such
accident, injury or damage results from [***] of WG or its subcontractors and
employees;
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

54



--------------------------------------------------------------------------------



 



          (ii) the employment, engagement or termination of the employment or
engagement of an employee or subcontractor of WG or claim by any employees, or
subcontractors of WG or on behalf of any employees or subcontractors of WG
[***];
          (iii) any failure by WG to pay, remit or discharge any Taxes
(including interest and penalties) for which WG is responsible as set forth in
Section 5.6 and Appendix 5 or any Work Agreement;
          (iv) any breach by WG of any Assigned Agreement or acts or omissions
of WG in connection with any Assigned Agreement occurring before the effected
assignment of such Assigned Agreement to Service Provider by WG;
          (v) any claims made by WG’s subcontractors, Third Party Providers or
vendors in connection with the Services provided hereunder except to the extent
caused by or made by Service Provider or its Affiliates;
          (vi) any breach of WG’s representations or warranties set forth in
Section [***];
          (vii) except for such acts directed by Service Provider to be
undertaken by WG, (A) any employment-related claims of or on behalf of Affected
Employees arising prior to the Hire Date and relating to their employment with
WG or its Affiliate, regardless of the date upon which the claim is made, and
claims arising out of or related to cessation of their employment with WG or its
Affiliates, (B) any claims that WG has violated any Worker Notification Law or
any other employment related claims of or on behalf of Affected Employees (other
than claims of or on behalf of Transferred Employees arising from and after the
Hire Date and relating to their employment by Service Provider), and claims of
Transferred Employees arising from a written or oral contract of employment
entered into by WG or its Affiliates with any such Transferred Employee, (C) any
claims alleging that WG or its Affiliates is bound by or a party to any
collective bargaining agreement or other agreement with any trade union, council
of trade unions, employee bargaining agency or affiliated bargaining agent
relating to any of the Transferring Employees; and (D) any employment related
claims of or on behalf of Affected Employees arising out of acts directed by WG
to be undertaken by Service Provider with respect to such employees;
          (viii) subject to the Enhanced Cap, a violation of Data Protection
Laws applicable to WG or a Claim brought against Service Provider to the extent
based on Service Provider’s compliance with a WG Compliance Directive pertaining
to Data Protection Laws, both with respect to WG
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

55



--------------------------------------------------------------------------------



 



Personal Data (but excluding any Claims to the extent based on Service
Provider’s failure to follow WG Compliance Directive pertaining to Data
Protection Laws); and
          (ix) WG’s failure to obtain, maintain or comply with applicable
Consents.
          19.2.2 Intellectual Property.
     WG shall indemnify, defend and hold harmless Service Provider Indemnified
Parties, in accordance with the procedures described in Section 19.3, from and
against any and all Claims arising out of any actual or alleged infringement or
misappropriation of any Intellectual Property Rights owned by a third party
relating to [***] (collectively, “WG Indemnified Items,” and individually, a “WG
Indemnified Item”), including any Claims alleging or establishing that: Service
Provider’s permitted use under this Agreement of a WG Indemnified Item infringes
or misappropriates any Intellectual Property Rights of a third party; provided,
however, that WG’s obligation to indemnify for patent infringement shall be
limited to patents that have issued at any time prior to the Execution Date
[***] in [***]. Notwithstanding anything to the contrary under this Agreement,
WG will not have any liability whatsoever under this Agreement with the respect
to any Claim or threatened Claim made by [***].
          19.2.3 Limitations.
     WG’s indemnification obligations under Section 19.2.2 shall not extend to
any Claims to the extent resulting from, or relating to (i) Service Provider’s
use of the WG Indemnified Item outside the scope of the license granted by WG;
(ii) modification of a WG Indemnified Item, unless such modification was done
with the authorization of WG, or at the request of WG or someone working on
behalf of WG; (iii) Service Provider’s failure to use corrections or
enhancements made available by WG at no additional charge to Service Provider;
(iv) Service Provider’s use of the WG Indemnified Item in combination with any
product or information not owned or developed by WG, where such combination
causes the infringement [***]; (v) Service Provider’s distribution, marketing or
use for the benefit of third parties (excluding Service Provider’s Affiliates)
of the WG Indemnified Item; or (5) the use of information, direction,
specification or materials provided by Service Provider or any third party
(excluding subcontractors and Affiliates of WG) to the extent such information,
direction, specification or materials constitute the elements of the claim).
          19.2.4 Third Party Indemnities.
     WG shall use commercially reasonable efforts to extend the benefit to
Service Provider Indemnified Parties of any warranties and indemnities related
to Intellectual Property Rights and, with respect to any third party Software
provided by
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

56



--------------------------------------------------------------------------------



 



WG to Service Provider, freedom of such Software from viruses or other malicious
code, which warranties and indemnities are provided to WG through any WG Third
Party Supplier Agreements, or through any agreement with a third party licensing
such Software to WG.
     19.3 General Provisions and Procedures.
     The indemnification provisions set forth in this Agreement are subject to
the following general provisions and procedures:
          19.3.1 Notice.
     Any Indemnified Party entitled to indemnification under this Agreement
shall provide the Indemnifying Party with an Indemnification Notice regarding
the applicable Claim promptly but in any event within [***] after the
Indemnified Party receives a summons, or within [***] after the Indemnified
Party receives any other written communication; provided that the failure of the
Indemnified Party to undertake such actions shall not relieve the Indemnifying
Party of any obligation it may have to indemnify, except and only to the extent
that the Indemnifying Party’s ability to fulfill such obligation has been
actually and materially prejudiced thereby.
          19.3.2 Counsel.
     The Indemnified Party shall permit the Indemnifying Party to answer and
defend the claim. The Indemnifying Party shall permit the Indemnified Party to
participate in its own defense with its own counsel at its own expense. If the
Indemnified Party elects to participate in its own defense, the Indemnifying
Party shall agree to consider in good faith the views of the Indemnified Party
and its counsel and to keep the Indemnified Party and its counsel reasonably
informed of the progress of the defense, litigation, arbitration, or settlement
discussions relating to such claims.
          19.3.3 Settlement.
     The Indemnifying Party shall not settle any claims against the Indemnified
Party that involves anything other than a waiver of claims and the payment of a
settlement by the Indemnifying Party except with the Indemnified Party’s prior
written permission. The Indemnifying Party shall not be responsible for any
settlement made by the Indemnified Party without the Indemnifying Party’s
written permission. In the event the Indemnified Party and Indemnifying Party
agree to settle a claim, the Indemnifying Party shall not publicize the
settlement without first obtaining the Indemnified Party’s written permission.
          19.3.4 Third Party Losses.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

57



--------------------------------------------------------------------------------



 



     The Indemnifying Party shall use reasonable efforts to mitigate liability,
damages, and other losses suffered in connection with this Article 19, including
where any damages can be mitigated by lawfully pursuing recovery from third
parties, in which case the Indemnifying Party shall conduct or permit diligent
efforts to so recover.
20. Limitations of Liability.
     20.1 Limitation on Direct Damages.
     Except as provided in this Section 20.1 and Section 20.4 below, the total
and cumulative liability of each Party, its Affiliates, and its and their
respective shareholders, directors, officers, employees, agents, subcontractors
and licensors, for direct damages and Acknowledged Direct Damages (whether a
claim therefor is based on warranty, contract, tort (including negligence or
strict liability), statute, or otherwise) connected with or arising or resulting
from any performance or nonperformance of Services under this Agreement shall be
limited in the aggregate for all claims to the Cap. Each Party agrees that the
damage limitations in this Section 20.1 shall not be deemed or alleged to have
caused this Agreement to fail of its essential purpose. Charges paid and payable
by WG to Service Provider pursuant to Article 6, Invoicing and Payment [***]
shall not apply against the Cap or the Enhanced Cap and will not be considered
excluded by Section 20.3 below. If the liability of a Party is based on the
[***] the limitation in this Section 20.1 will be expanded to include an
additional amount so that the aggregate liability of that Party under this
Section 20.1 will be limited in the aggregate for all claims to the Enhanced
Cap.
     20.2 Aggregate Liability.
     For the avoidance of doubt, the aggregate liability of a Party under
Section 20.1 will never be greater than the Enhanced Cap.
     20.3 Exclusion of Consequential Damages and Certain Other Damages.
     NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT THAT MAY BE TO THE CONTRARY
(EXCEPT AS EXPRESSLY PROVIDED IN SECTION 20.4 BELOW), NEITHER PARTY, NOR ITS
AFFILIATES OR ITS OR THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUBCONTRACTORS, OR LICENSORS, SHALL BE LIABLE TO THE OTHER
PARTY, OR ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, MEMBERS, AFFILIATES, OR
SUBCONTRACTORS, FOR CLAIMS FOR INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY,
CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING DAMAGES FOR LOSS OF PROFITS, LOSS
OF USE OR REVENUE, LOSS OF SAVINGS, OR LOSSES BY REASON OF COST OF CAPITAL,
CONNECTED WITH, OR ARISING OR
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

58



--------------------------------------------------------------------------------



 



RESULTING FROM, ANY PERFORMANCE OR LACK OF PERFORMANCE UNDER THIS AGREEMENT,
EVEN IF SUCH DAMAGES WERE FORESEEABLE OR THE PARTY SOUGHT TO BE HELD LIABLE WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND REGARDLESS OF WHETHER A CLAIM IS
BASED ON CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY),
VIOLATION OF ANY APPLICABLE DECEPTIVE TRADE PRACTICES ACT, OR ANY OTHER LEGAL OR
EQUITABLE PRINCIPLE.
     20.4 Exceptions.
     The limitations set forth in Section 20.1 and Section 20.2 and the
exculpations set forth in Section 20.3 shall not apply to:
     (i) damages resulting from Service Provider’s refusal to provide the
Services or Termination Assistance Services (for purposes of this subsection
(i), “refusal” means the failure to start or intentional cessation by [***]
(without good faith efforts to promptly rectify such failure to start or
intentional cessation after written notice from [***]) of the performance of all
or a material portion of the Services or Termination Assistance Services
(a) with respect to Services, for [***] after [***] gives notice of its
intentional cessation of all or a material portion of the Services or [***]
after [***] gives notice to [***] that [***] has intentionally ceased [***] all
or a material portion of the Services (the [***] to be measured from [***], and
(b) with respect to Termination Assistance Services for [***] immediately
following notice [***] of its intentional cessation of all or a material portion
of the Services or [***] after [***] gives notice [***] that [***] has
intentionally [***] of all or a material portion of the Services [***], but
shall not mean [***] based on a good faith belief that [***];
     (ii) any liability caused by or arising from (a) Willful Misconduct of a
Party or (b) [***], or (c) any bodily injury or damage to tangible property
where such injury or damage results from [***], unless due to the acts,
omissions, negligence or Willful Misconduct of the other Party or its
subcontractors;
     (iii) either Party’s indemnification obligations set forth in Article 19
(except with respect to the indemnities [***]; or
     (iv) breach of [***] by either Party.
     20.5 Force Majeure.
          20.5.1 Force Majeure Events.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

59



--------------------------------------------------------------------------------



 



     Subject to Section 20.5.2, neither Party shall be liable for any failure or
delay in the performance of its obligations under this Agreement to the extent
such failure or delay both is caused by a Force Majeure Event. The Parties
expressly acknowledge that Force Majeure Events do not include the regulatory
acts of governmental agencies in the ordinary course, labor strikes by the
workforce of the Party subject to the failure or delay, or the non-performance
of subcontractors or third party suppliers of the non-performing Party, unless
such failure or non-performance by a subcontractor or third party suppliers is
itself caused by a Force Majeure Event. Upon the occurrence of a Force Majeure
Event, the non-performing Party shall be excused from any further performance or
observance of the affected obligation(s) for as long as such circumstances
prevail, and such Party continues to attempt to recommence performance or
observance to the greatest extent possible without delay.
          20.5.2 Business Continuity Plan.
     Notwithstanding any other provision of this Agreement, a Force Majeure
Event shall (i) obligate and require Service Provider to perform its obligations
under the Business Continuity Plan within the time period described therein and
(ii) not relieve Service Provider from any performance obligation to the extent
the Business Continuity Plan was intended to prevent or minimize the occurrence
of the Force Majeure Event. Service Provider shall implement the redundancy
requirements set forth in the Business Continuity Plan and/or the applicable
Work Agreements. The Business Continuity Plan shall provide sufficient
redundancy with respect to core aspects of the Services to minimize the impact
of any Force Majeure Event. If Service Provider is unable to perform the
Services in any material respect, Service Provider shall immediately notify WG
of such inability. WG, in its sole discretion, may elect to provide Service
Provider a reasonable opportunity to recommence performance. WG may procure such
Services from an alternate source and suspend Service Provider’s provision of
such Services for the duration of the agreement executed between WG and such
alternate source in respect of the provision of such services. WG will use
commercially reasonable efforts to minimize the duration of the agreement to
procure such services from such alternate source. Service Provider will use
commercially reasonable efforts to coordinate its re-initiation of the
performance of the Services in conjunction with the termination of such
agreement pursuant to which WG receives services from the alternate source.
Service Provider will credit WG for cost for any services that must be procured
from such alternate source for a period of [***] up to the amount equal to [***]
of the Charges paid to Service Provider by WG during this [***] period; however,
WG’s obligations to continue paying the Charges to Service Provider will remain
in full force and effect.
          20.6 Duty to Mitigate.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

60



--------------------------------------------------------------------------------



 



     Each Party has a duty to mitigate the damages that would otherwise be
recoverable from the other Party pursuant to this Agreement by taking
appropriate and commercially reasonable actions to reduce or limit the amount of
such damages.
21. Insurance.
     For the avoidance of doubt, the insurance that Service Provider is required
to maintain hereunder shall cover Service Provider and its Affiliates.
     21.1 Service Provider Insurance Coverage.
     During the term of this Agreement, Service Provider shall carry and
maintain the following insurance coverage through an insurance company that has
a Best’s Rating of [***] or higher and a Financial Size Category of [***] or
higher, as such ratings are assigned by A.M. Best Company, Inc.
          21.1.1 Workers’ Compensation.
     Workers’ compensation insurance in compliance with the Laws in the
jurisdiction where the Services will be performed, and Employers Liability
Insurance with a limit of not less than [***] each employee.
          21.1.2 Commercial General Liability.
     Commercial general liability insurance, occurrence form, including
contractual liability coverage, with limits of not less than $1,000,000 per
occurrence and $2,000,000 as an annual aggregate, $2,000,000 Products and
Completed Operations aggregate; $1,000,000 Personal Injury and Advertising
injury per offense. [***]
          21.1.3 Automobile Liability.
     Automobile liability insurance for Service Provider vehicles owned, hired
and non-owned, with a combined single limit of $2,000,000 per accident. [***]
          21.1.4 Crime.
     Crime insurance that [***]. The policy shall also cover theft of money,
securities and other property of WG by Service Provider’s employees while such
employees are involved in the provision of Services, with a limit of not less
than [***].
          21.1.5 Professional Liability.
     Professional liability insurance providing “errors and omissions liability”
or equivalent coverage for the work being performed, with limits of $[***]. The
policy or policies shall include coverage for Service Provider for acts [***].
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

61



--------------------------------------------------------------------------------



 



          21.1.6 Excess Liability.
     Excess liability insurance, Umbrella Form, shall carry coverage in excess
of the limits provided for in the above Employers Liability, Commercial General
Liability and Automotive Liability policies, with a limit of not less than
$[***].
          21.1.7 Property Coverage.
     Property coverage will be maintained providing [***] for the property of
others that is in Service Provider’s care, custody and control with limits not
less than the [***] of the property in question. Such coverage shall name [***].
It is acknowledged by the Parties that should any legislation in any
jurisdiction require or have the effect of requiring any amendment to the
provisions of, or the obligations imposed by, this Section in respect of that
jurisdiction, the necessary amendments to this Section shall be agreed between
the Parties (such amendments applying in relation to that jurisdiction only) and
recorded in the applicable Work Agreement. Service Provider shall also monitor
its subcontractors performing Services so that such subcontractors carry
insurance coverage with respect to the Services that Service Provider deems
appropriate under the circumstances.
     21.2 Certificates.
     Service Provider shall grant WG the [***] required above using a [***] or
if such endorsement is no longer available, Service Provider shall cause the
policy to be endorsed to grant this status. Evidence of the above insurance
policies shall be provided to WG on a standard ACORD form 25 S, or its
equivalent, within fifteen (15) days of the Execution Date and within fifteen
(15) days of the renewal of each such policy, [***]:
The following wording shall be used on the Certificate: “Washington Gas Light
Company, its successors, subsidiaries, directors, officers, agents and employees
are named as additional insureds on the general and automobile liability policy
listed above [***]. Such coverage is primary, not contributory, and not in
excess of any other insurance of Certificate Holder to the extent required for
Service Provider to meet its contractual obligations.”
     21.3 [***].
     [***]
     21.4 Change in A.M. Best Rating.
     If, during the term of this Agreement, Service Provider’s insurer fails to
meet or exceed the A.M. Best rating required by Section 21.1, Service Provider
shall, procure insurance from an alternative insurer who does meet or exceed
such rating at the policy renewal date immediately following such change in
rating.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

62



--------------------------------------------------------------------------------



 



22. Dispute Resolution Process.
Any Dispute between the Parties shall be resolved as provided in this
Article 22.
     22.1 Informal Dispute Resolution.
     Informal dispute resolution procedures are set forth in Appendix 12.
     22.2 Formal Proceedings.
     Formal proceedings for the resolution of a Dispute may be commenced after
the earlier of (i) the designated representatives concluding that amicable
resolution of the Dispute through continued negotiation does not appear likely,
or (ii) [***] after the initial request to negotiate the Dispute, except for
Disputes related to disputed amounts in invoices, for which such time period
shall be [***]. Notwithstanding the foregoing, each Party may institute formal
proceedings at any time in order to avoid the expiration of any applicable
limitations period, to preserve a superior position with respect to other
creditors, or to seek equitable relief.
     22.3 Equitable Relief.
     A Party may seek equitable relief if (i) a Party makes a determination that
a breach (or potential breach) of the terms of this Agreement by the other Party
may result in damages or consequences that shall be immediate, severe, and
incapable of adequate redress after the fact, so that a temporary restraining
order or other immediate injunctive relief is the only adequate remedy, or
(ii) a third party necessary to the resolution of the Dispute cannot be joined
in the escalation process described in this section.
     22.4 Choice of Law.
     THE INTERNAL LAWS OF THE STATE OF NEW YORK EXCLUDING ITS CONFLICTS OF LAW
PRINCIPLES SHALL GOVERN THIS AGREEMENT. WITH RESPECT TO ANY AND ALL LITIGATION
ARISING OUT OF, OR RELATED TO, THE TERMS OF, THE TRANSACTIONS AND RELATIONSHIPS
CONTEMPLATED BY, OR BREACH OR ALLEGED BREACH OF, THIS AGREEMENT, SERVICE
PROVIDER HEREBY IRREVOCABLY CONSENTS (I) TO THE EXCLUSIVE JURISDICTION OF, AND
VENUE IN, ANY FEDERAL COURT OF COMPETENT JURISDICTION LOCATED IN DISTRICT OF
COLUMBIA FOR THE PURPOSES OF ADJUDICATING ANY MATTER ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT AND THE NONEXCLUSIVE JURISDICTION OF LOCAL COURTS
WITH RESPECT TO DATA PROTECTION CLAIMS OR OTHER MATTERS REQUIRED TO BE BROUGHT
IN A LOCAL COURT OR FOR MATTERS FOR WHICH SUCH DISTRICT OF COLUMBIA COURTS DO
NOT EXERCISE JURISDICTION AND (II) AGREES TO ONLY INSTITUTE LITIGATION IN SUCH
COURTS. The Parties further irrevocably consent to the non-exclusive
jurisdiction of any other court located within a jurisdiction that encompasses
assets of a Party
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

63



--------------------------------------------------------------------------------



 



against which a judgment has been rendered for the enforcement of such judgment
or award against the assets of such Party.
     22.5 Waiver of Jury Trial.
     EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY IN THE RESOLUTION OF ANY DISPUTE ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT.
23. Termination.
     23.1 Termination by WG.
          23.1.1 Termination for Convenience.
     WG may terminate this Master Services Agreement, any Work Agreement, any
Service Tower, or all Leak Call Services for convenience at any time after
[***], upon [***]; provided, however, that (A) WG may terminate [***]. Service
Provider shall use all reasonable efforts to minimize costs upon receipt of such
notice.
          23.1.2 Cap Refresh.
     In the event that Service Provider owes to WG direct damages [***] as a
result of one or more of the following (i) an agreement by Service Provider that
it owes WG certain direct damages, (ii) a settlement agreed to by the Parties,
(iii) an order from a court of competent jurisdiction or (iv) a ruling as a
result of an arbitration where the Parties have agreed that such arbitration
would be binding, and Service Provider does not agree to refresh the Cap to its
original amount (i.e., none of such recovered direct damages shall, after such
refresh, be considered to have applied against the Cap) within [***] after a
request to refresh the Cap has been made by WG, then WG may terminate this
Agreement, the applicable Work Agreement or the applicable Service Tower upon no
less than [***] prior written notice to Service Provider [***].
          23.1.3 Termination for Cause.
     WG may terminate this Agreement or any Work Agreement, in whole or in part,
for cause in the event of (i) Service Provider’s material breach of its
obligations or warranties or (ii) a series of breaches by Service Provider of
its obligations under this Agreement that may be immaterial if considered
individually, but are material in the aggregate, (provided that all such
breaches upon which WG is basing its material breach claim pursuant to this
subsection (ii) shall have occurred within the [***]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

64



--------------------------------------------------------------------------------



 



immediately preceding any notice of material breach), if such material breach is
not cured within [***] after WG notifies Service Provider of such material
breach (“Cure Period”), or in the case of a breach that cannot be cured within
the Cure Period, Service Provider has [***]. Notwithstanding the foregoing, WG
may terminate this Agreement or any Work Agreement, in whole or in part, for
cause in the event of Service Provider’s breach of its obligations or warranties
in [***], if such breach is not cured within [***] after WG notifies Service
Provider of such breach (“Accelerated Cure Period”), or in the case of a breach
that can be cured but not within the Accelerated Cure Period, if Service
Provider has [***], provided, in either case, that WG discusses the breach with
Service Provider prior to exercising the foregoing right to terminate. The
express acknowledgment in this Article 23 that certain events constitute grounds
for WG to terminate for cause does not imply that other events (including, for
example [***]) cannot constitute a material breach of this Agreement or cannot
therefore constitute grounds for WG to terminate for cause under other sections
of this Agreement. WG shall not be obligated to pay any Termination Charge with
respect to a termination under this Section 23.1.3 unless otherwise expressly
stated in this Agreement.
          (i) Termination for Inability to [***].
          WG may terminate this Agreement for cause if Service Provider’s acts
or omissions in breach of its obligations under this Agreement is the [***], or
(ii) [***] after WG so notifies Service Provider of such breach (provided that
all such breaches upon which WG is basing its breach claim pursuant to this
Section 23.1.3(i) shall have occurred within the [***] period immediately
preceding any notice of such breach).
          (ii) Termination for Breach that [***].
          WG may terminate this Agreement for cause if Service Provider action
in breach of its obligations under the Agreement is the [***] (provided that all
such breaches upon which WG is basing its breach claim pursuant to this
Section 23.1.3(ii) shall have occurred within the [***] period immediately
preceding any notice of such breach).
          (iii) Termination for [***].
          (A) If (1) the Service Provider proximately causes [***] with respect
to the Services that is a responsibility of Service Provider under this
Agreement, (2) such [***], (3) such [***], (4) such [***], and (5) such [***] in
the next or any future reporting period and WG reports to [***] and [***], WG
may terminate this Agreement for cause upon thirty (30) days notice, with no
further opportunity to cure.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

65



--------------------------------------------------------------------------------



 



     (B) If the Service Provider [***] with respect to [***] with respect to the
Services that is a responsibility of Service Provider under this Agreement and
[***] does not arise in accordance with subsection (A) above, WG and the Service
Provider will agree on a [***]. If the Service Provider does not [***] within
the time agreed to by the Parties and WG [***] and [***], WG may terminate this
Agreement for cause upon [***], with no further opportunity to cure.
          (iv) Termination of Leak Call Services.
          WG may terminate Leak Call Services for cause if [***] and such
failure leads to a reportable incident (as defined by the United States
Department of Transportation).
          (v) Termination for Failure to Complete Transition Plan.
          WG may terminate an individual Service Tower for cause if Service
Provider fails to meet a Transition Critical Milestone in the applicable Service
Tower by [***] (excluding WG Holidays) after the Commencement Due Date for such
Transition Critical Milestone. In addition, WG may terminate Work Agreement
No. 1 for cause if Service Provider fails to meet a [***] by [***] (excluding WG
Holidays) after the Commencement Due Date for such Transition Critical
Milestone.
          (vi) Termination for Service Level Default.
     In the event that (i) Service Provider fails to perform in accordance with
the Minimum Service Level for [***] or during [***] out of any [***] period, or
(ii) the total value of Service Level Credits accruing to WG and not earned back
by Service Provider over any rolling [***] period following the Services
Commencement Date exceeds the [***] for the [***] during such period where the
[***], WG shall have the right to terminate this Agreement, or the applicable
Work Agreement, for cause.
          23.1.4 Change of Control of Service Provider.
     In the event of a Change of Control of Service Provider, including a spin
off or an initial public offering of Service Provider business entity used to
provide the Services such that Service Provider no longer enjoys control over
that business entity but excluding a Change of Control between entities within
Service Provider’s corporate structure, WG shall have the right to terminate
this Agreement or any Work Agreement upon at least thirty (30) days written
notice with the payment of a Termination Charge to Service Provider as set forth
in a Work Agreement.
          23.1.5 Services to Former Affiliates; Termination for Change of
Control of WG.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

66



--------------------------------------------------------------------------------



 



     (i) If a WG entity is divested by WG, WG shall elect either (A) to
terminate that part of the Services that was provided to the divested entity
pursuant to the termination provisions, without payment of a Termination Charge,
or (B) to require Service Provider to continue to provide Services to the
divested entity on the same terms and to the same standards that such services
were previously provided, for up to [***] after divestiture, the cost of such
Services to be underwritten by WG or to be paid directly by the divested entity.
     (ii) In the event that WG or any Affiliate of WG or any portion of the
business or operations thereof becomes a Former Affiliate, Service Provider
shall, at WG’s option, provide such Former Affiliate: (A) up to [***] of the
Termination Assistance Services set forth in each applicable Work Agreement with
respect to the Services such Former Affiliate was receiving from Service
Provider prior to such Change in Control, commencing as soon as reasonably
practical after the date that such Affiliate has become a Former Affiliate, and
(B) continued Services until such Former Affiliate, in the reasonable opinion of
WG, is able to procure services similar to the Services from a third party or
provide such services itself, or until [***] after the date that such Affiliate
has become a Former Affiliate, whichever is earlier (but in no event longer than
the Term under which such Former Affiliate was receiving Services). To the
extent the applicable charging methodology or resource baseline includes the
resources necessary to provide such Termination Assistance Services and
continued Services, such Termination Assistance Services and continued Services
shall be provided to such Former Affiliate in accordance with such charging
methodology or resource baseline.
          23.1.6 Termination for Insolvency or Bankruptcy.
     WG may terminate this Agreement, provided that WG pays the Termination
Charge to Service Provider set forth in the applicable Work Agreement, within
thirty (30) days after WG receives or has notice of Service Provider: [***].
          23.1.7 Termination for Benchmarking.
     In the event that WG exercises its right to terminate in accordance with
Paragraph 6.2 of Appendix 7, WG may terminate the relevant benchmarked Service
Tower by giving Service Provider at least ninety (90) days prior written notice
and upon payment of the applicable Termination Charges set forth in the
applicable Work Agreement.
          23.1.8 Termination for Force Majeure.
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

67



--------------------------------------------------------------------------------



 



     WG may terminate this Agreement, the applicable Work Agreement, or any
affected Service if Service Provider is unable to perform the Services in any
material respect for more than [***], or for more [***], as a result of a Force
Majeure Event; provided, however, that (i) WG will only terminate any Service
affected by such Force Majeure Event [***], (ii) in the event of (i), WG will
pay the Termination Charge set forth in the applicable Work Agreement, and
(iii) this Section 23.1.8 shall not apply to the extent that Service Provider is
able to perform the Services in accordance with this Agreement but WG is unable
to receive such Services.
          23.1.9 Cross-Termination.
     In the event WG is entitled to terminate a Work Agreement under this
Agreement, WG shall also have the right, but not the obligation, to terminate
[***].
          23.1.10 Partial Termination.
     If the Services are terminated in part, or if less than all Work Agreements
are terminated, Service Provider shall continue to provide the remaining
Services pursuant to the terms of this Agreement, provided that (i) the Parties
shall agree to an equitable adjustment in Charges pursuant to Change Request
Procedures set forth in Appendix 12.1, and (ii) the Parties may set forth, in
the applicable Work Agreements, any Services dependencies such that termination
of a specified Service or Work Agreement requires cross-termination of another
Service or Work Agreement; provided, however, that the foregoing shall not
preclude WG from terminating Leak Call Services independently of the termination
of any other Services.
          23.1.11 Extension of Termination Effective Date.
     WG may extend the effective date of termination of the Services or any Work
Agreement one time, at WG’s sole discretion, provided that WG gives notice to
Service Provider [***] notice prior to the termination of the Services and the
total duration of such extension shall not exceed [***] following the original
effective date of termination. Any such extension shall be counted as part of
the period specified in Section 4.1 and Section 4.2 during which Service
Provider shall continue to provide Services for fees specified in this Agreement
but will not effect the [***] period set forth in Section 20.4(i).
     23.2 Termination by Service Provider.
          23.2.1 Termination for Convenience.
     Service Provider may terminate this Master Services Agreement for
convenience at any time after [***] from the Execution Date, provided that
Service
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

68



--------------------------------------------------------------------------------



 



Provider shall provide at least [***] notice to WG, and provided further that
such termination shall not terminate any Work Agreement then in effect, and the
terms of this Agreement shall continue to apply to such Work Agreements.
          23.2.2 Termination for WG’s Failure to Pay.
     Service Provider may terminate this Agreement and any Work Agreement if
(i) WG fails to pay Service Provider undisputed invoiced amounts due and payable
under such Work Agreement for [***] after such amounts become due and payable,
provided that WG fails to pay such undisputed invoiced amounts or provide
evidence of a Dispute relating to such undisputed invoiced amounts, in each case
for [***] after WG’s receipt of Service Provider’s written notice of such
failure, or (ii) WG fails to deposit disputed amounts in escrow as required in
Section 6.7 or withholds disputed charges in excess of the Maximum Withholding
Amount for [***] after WG’s receipt of Service Provider’s written notice of such
failure or withholding in excess of the Maximum Withholding Amount, and
(iii) Service Provider has exhausted the Dispute Resolution Process set forth in
Article 22, or such failure or withholding is not cured within [***] from
Service Provider’s written notice, whichever occurs first. Except as expressly
set forth in this Section 23.2, WG’s failure to perform any of WG’s obligations
under this Agreement shall not be grounds for termination of this Agreement or
any Work Agreement by Service Provider but Service Provider shall not be
prohibited from seeking any other remedies (other than suspension of Service
Provider’s performance) it may have against WG under this Agreement or
applicable Law.
     23.3 Effect of Termination.
     Any termination by WG for material breach by Service Provider shall not
prohibit WG from seeking any other remedies it may have against Service Provider
under this Agreement or applicable Law. Any termination shall not, however,
relieve: (i) WG of its obligation to pay any undisputed charges incurred under
this Agreement prior to such termination (with such payment to be the pro rata
portion of the relevant fixed fee for corresponding work completed if the
Services under this Agreement or any applicable Work Agreement are rendered by
Service Provider on a fixed fee basis); (ii) Service Provider from providing WG
with Termination Assistance Services as set forth in Section 23.4 below and this
Agreement and further described in the Work Agreement, which such obligation
shall be absolute and unconditional; provided, however, that (A) in the event
that Service Provider rightfully gives notice of termination pursuant to Section
23.2, Service Provider may require WG to pay in advance all outstanding monthly
Charges, any amounts being withheld in excess of the Maximum Withholding Amount,
the monthly Charges for the next month and, if applicable, a reasonable estimate
of the variable
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

69



--------------------------------------------------------------------------------



 



fees for the next month before providing any Termination Assistance Services and
(B) if WG has not complied with its obligations to pay in advance as provided in
the previous sentence, Service provider may refuse to provide Termination
Assistance Services; or (iii) both Parties from performing any obligation that
is intended to survive the termination of this Agreement or the applicable Work
Agreement.
     23.4 Termination/Expiration Assistance.
     In the event of the expiration or WG’s notice to Service Provider of the
termination of a Work Agreement or this Agreement for any reason, Service
Provider shall, upon WG’s request, provide the Termination Assistance Services.
Without limiting the foregoing, Service Provider shall agree to (i) provide the
specific Termination Assistance Services set forth in the applicable Work
Agreement, provided that if Service Provider terminates this Agreement pursuant
to Section 23.2, WG shall pay for such Termination Assistance Services in
advance in accordance with Section 23.3.
     23.5 Equitable Remedies.
     Subject to Section 23.3 above, Service Provider acknowledges that, in the
event Service Provider breaches, or attempts or threatens to breach, its
obligation to provide WG assistance in accordance with Section 23.4, then
notwithstanding the Dispute Resolution Process set forth in Article 22, WG shall
be entitled to seek an injunction, specific performance, or other equitable
relief in any court of competent jurisdiction.
     23.6 Service Provider Employees and Contracts.
     Upon expiration or termination of a Work Agreement or this Agreement for
any reason, WG may (i) subject to Section 24.17, hire those employees of Service
Provider and Service Provider’s Affiliates who were substantially dedicated to
providing the Services who wish to be hired, (ii) take assignment of contracts
and licenses used and entered into exclusively to provide the Services, and
Service Provider shall use commercially reasonable efforts so (A) that such
contracts are assigned to WG, or (B) that WG can otherwise obtain the rights
under such contracts on substantially similar terms directly from the third
party to such contract, and (iii) acquire assets used by Service Provider
exclusively to provide the Services at a price to be agreed upon by the Parties,
plus applicable Taxes.
     23.7 Service Provider Subcontractors.
     Service Provider agrees that it will not enter into agreements with its
subcontractors that are providing the Services that contain provisions that
would expressly preclude such subcontractors from (x) working with or for WG or
any of its Affiliates after the termination or expiration of the applicable Work
Agreements, or (y) providing services that are not the same as or substantially
similar to the Services, whether during or after the Term.
24. General.

70



--------------------------------------------------------------------------------



 



     24.1 Entire Agreement.
     This Agreement and any other agreements the forms of which are attached
hereto and when executed by the Parties constitute the entire agreement between
the Parties with respect to their subject matter and shall not be modified or
rescinded except by a writing signed by WG and Service Provider. The Appendices
and all Work Agreements (and the Exhibits thereto) are incorporated herein by
this reference. Except as set forth in Section 2.3, the provisions of this
Agreement and any other agreements the forms of which are attached hereto and
when executed by the Parties supersede all contemporaneous oral agreements and
all prior oral and written quotations, communications, agreements,
understandings of the Parties, and written or oral representations of either
Party with respect to the subject matter of this Agreement, including any letter
of intent or memorandum of understanding executed by the Parties with respect to
the Services; provided, however, that with respect to the confidentiality
agreement signed by the Parties on March 13, 2006, the Parties agree that any
Confidential Information exchanged pursuant to such confidentiality agreement
will be subject to the terms of Article 15 of this Agreement. There are no
representations, understandings or agreements relating to this Agreement that
are not fully expressed in this Agreement and each of the Parties acknowledges
that it has not relied on any representation, promise, understanding or warranty
(other than as fully expressed in this Agreement) in entering into this
Agreement.
     24.2 Assignment.
     This Agreement shall be binding on the Parties and their respective
successors and permitted assigns. Service Provider may not assign (whether by
sale of all or substantially all of its assets, sale of stock, merger or
reorganization) this Agreement or any of its rights and obligations under this
Agreement without the prior written consent of WG. Any attempted assignment,
delegation, or subcontracting (other than pursuant to Section 12.5) in
contravention of the above provision shall be void and ineffective. Service
Provider hereby acknowledges that WG is entering into this Agreement based upon
(i) its personal relationship with Service Provider and (ii) the personal
judgment, skills and abilities of Service Provider and the Personnel.
Notwithstanding the foregoing, Service Provider may assign its rights and
obligations under this Agreement, without the consent of WG, to an Affiliate of
Service Provider provided that in the case of such assignment, Service Provider
remains fully liable for and is not relieved from the full performance of its
obligations under this Agreement, and Service Provider will provide WG prompt
written notice of the assignment. WG may not assign this Agreement or any of its
rights and obligations under this Agreement without the prior written consent of
Service Provider; provided, however, that WG may assign this Agreement, in whole
or in part, to (x) an Affiliate or (y) to the purchaser of WG (whether by sale
of all or substantially all of its assets, sale of stock, merger or
reorganization) provided that in the case of such assignment, WG remains fully
liable for and is not relieved from the full performance of its obligations
under this Agreement, and WG will provide Service Provider prompt written notice
of the assignment.
     24.3 Notices.
     Any notice required or permitted to be given under this Agreement shall,
except as otherwise provided in an Appendix or Work Agreement, be given in
writing and shall be

71



--------------------------------------------------------------------------------



 



effective from the date sent by registered or certified mail, by hand, facsimile
or overnight courier to the addresses set forth below.

         
 
  To Service Provider:   Accenture, LLP
 
      1661 Page Mill Road
 
      Palo Alto, CA 94304
 
      Attention: General Counsel
 
      Telephone: 650-213-2136
 
      Fax: 650-213-2956
 
       
 
  with a copy (which shall
not constitute notice)
sent to:   Burrell G. Kilmer
One Freedom Square
11951 Freedom Drive
Reston, VA 20190-5651
 
      Telephone: 703-947-1471
 
      Fax: 202-330-5668
 
       
 
  To WG:   Beverly J. Burke
 
      General Counsel
 
      Washington Gas
 
      101 Constitution Avenue, N.W.
 
      Washington, DC 20080
 
      Telephone: (202) 624-6177
 
      Fax: (202) 842-2880
 
       
 
      Terry D. McCallister
 
      President & Chief Operating Officer
 
      Washington Gas
 
      6801 Industrial Road
 
      Springfield, VA 22151
 
      Telephone: (703) 750-5521
 
      Fax: (703) 750-5199

Either Party may change the address set forth in this Section at any time by
giving prior written notice to the other Party as provided above.
Notwithstanding the foregoing, operational notifications will be addressed to
the Parties’ respective Responsible Executives.
     24.4 Third Party Notice.
     If either Party receives a notice of infringement, request for disclosure,
subpoena, or other inquiry with respect to any matter relating to this
Agreement, such Party shall promptly notify the other Party. To the extent any
such request relates to the other Party’s Confidential Information, Section 15.3
shall control. Neither Party shall respond to such notices, requests, subpoenas,
or inquiries, without first so notifying the other Party pursuant to this
Section 24.4 unless such notice would be otherwise prohibited by Law.

72



--------------------------------------------------------------------------------



 



     24.5 Expenses.
     Except as otherwise expressly provided by this Agreement, each Party shall
pay all fees and expenses incurred by such Party in connection with the
negotiation and execution of, and performance under, this Agreement.
     24.6 Relationship of the Parties.
     Service Provider shall perform the Services as an independent contractor.
Nothing in this Agreement or in the performance of the Services by Service
Provider shall be construed to create: (i) a partnership, joint venture or other
joint business arrangement between WG and Service Provider; (ii) any fiduciary
duty owed by one Party to the other Party or any of its Affiliates (unless
otherwise contemplated by a Work Agreement); (iii) a relationship of employer
and employee between the Parties; or (iv) any basis for any employee of a Party
to claim that he or she is an employee of the other Party. Service Provider and
WG are not joint employers, a single employer, associated employers or related
employers for any purpose under this Agreement. Except as expressly permitted by
this Agreement, neither Party shall have the authority to commit the other Party
contractually or otherwise to any obligations to third parties.
     24.7 Severability.
     If any provision of this Agreement is determined to be invalid or
unenforceable, the remaining provisions of this Agreement shall not be affected
thereby and shall be binding upon WG and Service Provider and shall be
enforceable and such provision shall be reformed to the extent necessary to
render such provision valid and enforceable and to reflect the intent of the
Parties to the maximum extent possible under applicable Law.
     24.8 Consents and Approval.
     Except as and to the extent otherwise expressly provided in such approval
or consent, an approval or consent given by a Party under this Agreement shall
not relieve the other Party from responsibility for complying with the
requirements of this Agreement, nor shall it be construed as a waiver of any
rights under this Agreement. Whenever this Agreement requires or contemplates
any action, permission, consent or approval, each Party will act reasonably and
in good faith and will not unreasonably withhold or delay such action,
permission, consent or approval, unless this Agreement expressly establishes
some other standard, such as exercise of a Party’s sole discretion, or the right
to withhold any of the foregoing for any reason or no reason.
     24.9 Waiver of Default.
     The failure by either WG or Service Provider to insist upon strict
performance of any of the provisions contained in this Agreement shall not
constitute a waiver of its rights, at law or in equity, or a waiver of any other
provisions or subsequent default by the other Party in the performance or
compliance with any of the terms and conditions set forth in this Agreement. No
waiver of any of the provisions of this Agreement or any Work Agreement will be
effective unless it is expressly stated to be a waiver and communicated to the
other Party in writing.

73



--------------------------------------------------------------------------------



 



     24.10 Remedies Cumulative.
     Unless expressly stated otherwise in this Agreement, all remedies provided
for in this Agreement will be cumulative and in addition to, and not in lieu of,
any other remedies available to either Party at law, in equity or otherwise.
     24.11 Survival of License in Bankruptcy.
     All licenses granted to WG under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Paragraph 365(n) of the U.S.
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Paragraph 101(35A) of the U.S. Bankruptcy Code. The Parties agree that WG, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code, or
similar laws of other jurisdictions.
     24.12 Survival of Obligations.
     The obligations of the Parties under this Agreement that the Parties have
expressly agreed shall survive termination or expiration of this Agreement or a
Work Agreement or that, by their nature, would continue beyond the expiration or
termination of this Agreement or a Work Agreement, shall survive the expiration
or termination of this Agreement or a Work Agreement for any reason. Without
limiting the generality of the foregoing, the Parties intend that the following
Sections survive expiration or termination of this Agreement or a Work
Agreement: 1, 2.3, 5, 6, 7.3, 12.5.3, 15, 16, 17.1.3, 17.1.4, 17.2, 17.3, 17.5,
17.6, 17.7, 19, 20, 21.1, 21.3, 22.3, 22.4, 22.5, 23, 24.11 and 24.12, in
addition to the following Appendices: 10 and 11. Upon the expiration or
termination of the applicable Work Agreement, any monies, penalties or other
charges due and owing either Party shall be paid by the other Party within
thirty (30) days of the effective date of such termination or expiration.
     24.13 Media Releases.
     All media releases, public announcements and public disclosures by either
Party relating to this Agreement or the subject matter of this Agreement,
including internal and external promotional or marketing materials (but not
including announcements intended solely for internal distribution or to meet
legal or regulatory requirements beyond the reasonable control of the disclosing
Party) shall be coordinated with and approved in writing by the other Party
prior to release. The Parties also will use commercially reasonable efforts to
mutually agree on the wording of a press release within a reasonable period of
time after the Execution Date; provided, however, no such press release may be
issued unless so agreed. Notwithstanding the above, during the first year of the
term of this Agreement, Service Provider shall obtain WG’s prior consent [***]
to list WG’s name and/or use WG’s corporate logo on a customer list that Service
Provider provides to prospective buyers of its products or services along with a
general description, approved in writing by WG in its sole discretion, of the
types of Services Service Provider is performing for WG. After the first year of
the term of this Agreement,
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

74



--------------------------------------------------------------------------------



 



Service Provider may use WG’s name, such logo and such products and services
description in the manner previously approved by WG without the need for WG to
consent in each instance as long as Service Provider [***].
     24.14 Third Party Beneficiaries.
     Except for the WG Indemnified Parties and Service Provider Indemnified
Parties to the extent provided in Article 19, this Agreement shall not be deemed
to create any obligations of a Party to any such third party or create any
rights in third parties, including employees, suppliers, or customers of a
Party. No provision of this Agreement shall create any third party beneficiary
rights in any employee or former employee (including any beneficiary or
dependent thereof) of WG in respect of rights to continued employment of
benefits of any kind. WG and Service Provider hereby specifically acknowledge
and agree that it is their intention, (i) that all of the terms and conditions
of this Agreement be made available to Affiliates of WG, and (ii) that
Affiliates of WG are not intended third party beneficiaries of this Agreement
(other than to the extent a WG Indemnified Party), but shall be entitled to
enforce this Agreement as it pertains to any applicable Work Agreement to which
such Affiliate is a party and that WG be entitled to enforce this Agreement or
any applicable Work Agreement on behalf of such Affiliates.
     24.15 Compliance with Export/Import Control Laws.
     The Parties expressly acknowledge their obligation to comply with all
applicable Laws relating to their respective businesses, facilities, and the
provision of services to third parties, regarding (i) export from any country of
Export/Import Items, (ii) import into any country of any Export/Import Items,
(iii) use in any country of any Export/Import Items and (iv) re-export from any
country of any Export/Import Items, as such Laws may be modified from time to
time, in connection with this Agreement. In their respective performance of the
activities contemplated under this Agreement, neither Party shall directly or
indirectly export (or re-export) any Export/Import Items, or permit the shipment
of same: (x) into any country to which the United States has embargoed goods;
(y) to anyone on the U.S. Treasury Department’s List of Specially Designated
Nationals, List of Specially Designated Terrorists or List of Specially
Designated Narcotics Traffickers, or the U.S. Commerce Department’s Denied
Parties List; or (z) to any country or destination for which the United States
government or a United States governmental agency requires an export license or
other approval for export without first having obtained such license or other
approval. Each Party acknowledges export control or economic sanctions programs
may include U.S. export control laws such as the Export Administration
Regulations and the International Traffic in Arms Regulations, and U.S. economic
sanctions programs that are or may be maintained by the U.S. Government,
including sanctions currently imposed against Belarus, Burma (Myanmar), Cuba,
Iran, Ivory Coast, Liberia, North Korea, Sudan, Syria and Zimbabwe, as well as
Specially Designated Nationals and Blocked Persons programs. The Parties will
review the impact of obtaining approvals, consents, licenses and/or permits
required for the export or import of any Export/Import Items under this
Agreement on Service Provider’s ability to provide the Services. Prior to
providing Service Provider any goods, software, services and/or technical data
subject to export controls controlled at a level other than EAR99/AT, WG
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

75



--------------------------------------------------------------------------------



 



shall provide written notice to Service Provider specifying the nature of the
controls and any relevant export control classification numbers. Each Party
shall cooperate with the other and shall provide to the other promptly upon
request any end-user certificates and other documents and technical information
concerning any Export/Import Items as the other Party may require to obtain such
approvals, consents, licenses and/or permits.
     24.16 Compliance with Foreign Corrupt Practices Act.
     Neither Party nor any of its directors, officers, employees or owners will
make any payment (including any offer to pay, promise to pay or gift of money or
anything else of value) in connection with this Agreement or any Services
provided pursuant to this Agreement to:
     (i) any government official, any political party or official of a political
party, or any candidate for political office (in any country); or
     (ii) any other person, while knowing, having reason to know or having
credible information suggesting in any way that all or a portion of such money
or thing of value will be offered, given or promised, directly or indirectly, to
any government official, to any political party, or official thereof or to any
candidate for political office (in any country), where the purpose of the
payment was or is to influence or induce any government official, political
party, official of a political party or candidate for political office: (A) to
take any act or make any decision in that person’s official capacity; (B) to
fail to take an act in violation of that person’s official duty; (C) affect or
influence any act or decision by a government; or (D) take or fail to take any
other action that would violate the laws or regulations of the United States of
America or any other country in order to assist a Party, or any of a Party’s
directors, officers, employees or owners, in obtaining or retaining business for
or with, or directing business to, any person. Service Provider represents and
warrants that none of the members of its board of directors, or any of its
senior management that are directly involved with this Agreement, is a
government official, an official of a political party, or a candidate for
political office, in any country outside of the United States, except as has
been disclosed in writing to WG. Service Provider represents that it has a
program in place to monitor its compliance with the Foreign Corrupt Practices
Act and to determine whether any of its directors, officers, employees or owners
may be subject thereto. The term “government official” means any officer or
employee of a government or a department, agency, or instrumentality thereof, or
any such person acting in an official capacity for or on behalf of such
government or department, agency, or instrumentality, in any country.
     24.17 Solicitation.

76



--------------------------------------------------------------------------------



 



     During the Term, and for a period of one (1) year following the expiration
or termination of a Work Agreement, neither party shall solicit any officer or
employee of the other Party or its Affiliates having performed under or in
connection with such Work Agreement, without the prior written consent of the
other Party. General advertisements or publication of employment

77



--------------------------------------------------------------------------------



 



opportunities by a Party that are not targeted at employees or officers of the
other Party shall not be deemed to violate a Party’s non-solicitation
obligations.
     24.18 Further Assurances.
     Each of the Parties agrees that from time to time, at the request of the
other Party and without further consideration, it shall execute and deliver such
other documents and take such other actions as the other Party may reasonably
request to consummate more effectively the transactions contemplated by this
Agreement.
     24.19 Calculation of Days.
     Unless otherwise noted in this Agreement, “days” refers to calendar days.
     24.20 Headings and Appendices; Construction.
     The table of contents of this Agreement and the headings used for the
Articles and Sections in this Agreement are for convenience and reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. The terms “Section,” “Paragraph,” “Clause,” “Article” and “Provision”
refer to sections in this Agreement, and its Appendices, Exhibits, Schedules,
Attachments and Annexes, respectively. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall,” and vice versa.
     24.21 Counterparts.
     This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties.
     24.22 Strategic Alliances.
     Service Provider has alliance relationships with third party product and
services vendors and as part of such alliances, Service Provider is able to
resell certain products and services and/or may receive compensation from
vendors in the form of fees or other benefits in connection with the marketing,
technical and other assistance provided by Service Provider. WG acknowledges
that such relationships may be beneficial to Service Provider and assist in its
performance of the Services hereunder. With respect to any sourcing projects
Service Provider undertakes as part of Exhibit C.1 of Work Agreement No. 1,
Service Provider agrees that to the extent Service Provider recommends third
party products or services vendors from entities with which Service Provider has
alliance relationships as described in this Section 24.22, Service Provider will
only recommend such products or services to the extent they can be provided
under

78



--------------------------------------------------------------------------------



 



prices and terms comparable to or more favorable than those which WG can obtain
from other sources.
* * * * *

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto, by its duly authorized
representative, has caused this Agreement to be executed as of the Execution
Date.

                      WASHINGTON GAS LIGHT COMPANY       ACCENTURE LLP    
 
                   
By:
          By:        
 
 
 
         
 
   

                     
Printed Name:
          Printed Name:        
 
 
 
         
 
   

                     
Title:
          Title:        
 
 
 
         
 
   

 